ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2016-03-17_JUD_01_PO_00_EN.txt.                         INTERNATIONAL COURT OF JUSTICE


                          REPORTS OF JUDGMENTS,
                       ADVISORY OPINIONS AND ORDERS


                         ALLEGED VIOLATIONS
              OF SOVEREIGN RIGHTS AND MARITIME SPACES
                        IN THE CARIBBEAN SEA
                          (NICARAGUA v. COLOMBIA)

                          PRELIMINARY OBJECTIONS


                         JUDGMENT OF 17 MARCH 2016




                               2016
                        COUR INTERNATIONALE DE JUSTICE


                            RECUEIL DES ARRÊTS,
                     AVIS CONSULTATIFS ET ORDONNANCES


                     VIOLATIONS ALLÉGUÉES
          DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                   DANS LA MER DES CARAÏBES
                          (NICARAGUA c. COLOMBIE)

                         EXCEPTIONS PRÉLIMINAIRES


                           ARRÊT DU 17 MARS 2016




6 CIJ1092.indb 1                                         15/02/17 08:34

                                                 Official citation :
                           Alleged Violations of Sovereign Rights and Maritime Spaces
                     in the Caribbean Sea (Nicaragua v. Colombia), Preliminary Objections,
                                       Judgment, I.C.J. Reports 2016, p. 3




                                            Mode officiel de citation :
                          Violations alléguées de droits souverains et d’espaces maritimes
                    dans la mer des Caraïbes (Nicaragua c. Colombie), exceptions préliminaires,
                                          arrêt, C.I.J. Recueil 2016, p. 3




                                                                                1092
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157287-2




6 CIJ1092.indb 2                                                                                  15/02/17 08:34

                                                       17 MARCH 2016

                                                        JUDGMENT




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)
                             PRELIMINARY OBJECTIONS




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)
                            EXCEPTIONS PRÉLIMINAIRES




                                                       17 MARS 2016

                                                         ARRÊT




6 CIJ1092.indb 3                                                       15/02/17 08:34

                   3 	




                                           TABLE OF CONTENTS

                                                               Paragraphs

                   Chronology of the Procedure                     1-14
                       I. Introduction                            15-19
                   II. First Preliminary Objection                20-48
                   III. Second Preliminary Objection              49-79
                   IV. Third Preliminary Objection               80-101
                   V. Fourth Preliminary Objection              102-104
                   VI. Fifth Preliminary Objection 	            105-110
                   Operative Clause                                 111




                   4




6 CIJ1092.indb 4                                                            15/02/17 08:34

                    4 	




                                    INTERNATIONAL COURT OF JUSTICE


        2016
                                                      YEAR 2016
      17 March
     General List                                    17 March 2016
       No. 155

                             ALLEGED VIOLATIONS
                   OF SOVEREIGN RIGHTS AND MARITIME SPACES
                             IN THE CARIBBEAN SEA
                                          (NICARAGUA v. COLOMBIA)

                                          PRELIMINARY OBJECTIONS



                        Colombia’s first preliminary objection.
                        Contentions by Colombia — The Court lacks jurisdiction ratione temporis
                    under Pact of Bogotá — Denunciation of Pact governed by Article LVI — Imme‑
                    diate effect of notification of denunciation.
                        Contentions by Nicaragua — Article XXXI of Pact grants jurisdiction so long
                    as treaty remains in force — Under Article LVI, Pact remains in force for one
                    year from date of notification of denunciation — The Court has jurisdiction
                    ­ratione temporis as Nicaragua’s Application was filed less than one year after
                     Colombia gave notification of denunciation.
                        Analysis of the Court — Critical date for establishing jurisdiction — Effects of
                     denunciation determined by first paragraph of Article LVI — Question whether
                     second paragraph of Article LVI alters effect of first paragraph — Second para‑
                     graph confirms that procedures instituted before notification of denunciation can
                     continue irrespective of that denunciation — Proceedings instituted during one‑year
                     notice period are proceedings instituted while Pact still in force — Colombia’s
                     interpretation would result in most of the Articles of the Pact losing effect while
                     Pact still in force — Colombia’s interpretation not consistent with object and pur‑
                     pose of Pact — Colombia’s interpretation not necessary to give effet utile to sec‑
                     ond paragraph of Article LVI — Colombia’s first preliminary objection rejected.


                                                             *
                      Colombia’s second preliminary objection according to which no dispute existed
                    between the Parties prior to filing of Application.
                      Critical date — Existence of a dispute between the Parties a condition of the
                    Court’s jurisdiction — Two principal claims submitted by Nicaragua — First

                    5




6 CIJ1092.indb 6                                                                                           15/02/17 08:34

                   5 	        sovereign rights and maritime spaces (judgment)

                   claim concerns Colombia’s alleged violations of Nicaragua’s rights in the maritime
                   zones declared by the Court in 2012 Judgment to appertain to Nicaragua — Sec‑
                   ond claim concerns alleged breach of Colombia’s obligation not to use or threaten
                   to use force.
                      Contentions by Colombia — Prior to critical date, Nicaragua never raised any
                   complaints regarding alleged violations by Colombia — Colombia never repudi‑
                   ated 2012 Judgment — Presidential Decree 1946 on an “Integral Contiguous
                   Zone” did not concern any issue addressed by the Court — No evidence of con‑
                   frontation between naval forces of both Parties.
                      Contentions by Nicaragua — Senior Government officials of Colombia publicly
                   repudiated 2012 Judgment — “Integral Contiguous Zone” contained in
                   Decree 1946 not consistent with international law — Decree 1946 purports to
                   attribute to Colombia maritime areas that the Court determined in its 2012 Judg‑
                   ment appertain to Nicaragua — Colombia alleged to have regularly harassed
                   Nicaraguan fishing vessels in Nicaraguan waters.
                      Analysis of the Court — Nicaragua’s first claim — Parties took different posi‑
                   tions on legal implications of Colombia’s proclamation of an “Integral Contiguous
                   Zone” in Decree 1946 — No rebuttal by Colombia that it continued exercising
                   jurisdiction in maritime spaces that Nicaragua claimed as its own — Formal pro‑
                   test not a necessary condition for existence of a dispute — At date of filing of
                   Application, a dispute existed concerning Nicaragua’s first claim — Nicaragua’s
                   second claim — No evidence that Colombia used or threatened to use force in area
                   in question before critical date — Colombia’s second preliminary objection rejected
                   with regard to Nicaragua’s first claim and upheld with regard to its second claim.




                                                           *
                      Colombia’s third preliminary objection.
                      Contentions by Colombia — The Court lacks jurisdiction because requirements
                   contained in Article II of Pact have not been met — Opinion of both Parties that
                   dispute could not be settled by negotiations is necessary — The two sides remained
                   willing to settle their differences through direct negotiations.

                      Contentions by Nicaragua — Article II of Pact requires that one of the Parties
                   was of opinion that dispute could not be settled by negotiations — Parties did not
                   consider settlement of dispute possible — Nicaragua’s willingness to negotiate a
                   treaty with Colombia limited to implementation of 2012 Judgment — Subject‑­
                   matter for negotiations between the Parties entirely unrelated to subject‑matter of
                   dispute.
                      The Court’s consideration of Article II of Pact — Discrepancy between French
                   text and other three official texts of Article II — Approach taken in 1988 Judg‑
                   ment — No need to resolve problem posed by textual discrepancy — The issues
                   identified for possible dialogue between the Parties are different to subject‑matter
                   of dispute — No evidence that the Parties contemplated negotiations on subject‑­
                   matter of dispute at date of filing of Application — Colombia’s third preliminary
                   objection rejected.

                                                           *

                   6




6 CIJ1092.indb 8                                                                                          15/02/17 08:34

                    6 	           sovereign rights and maritime spaces (judgment)

                       Colombia’s fourth preliminary objection according to which the Court has no
                    “inherent jurisdiction” to entertain dispute.
                       Jurisdiction already established on basis of Article XXXI of Pact to entertain
                    Nicaragua’s first claim — No need for the Court to deal with Nicaragua’s allega‑
                    tion of “inherent jurisdiction” — No ground for the Court to rule upon Colombia’s
                    fourth preliminary objection.


                                                             *
                       Colombia’s fifth preliminary objection according to which the Court cannot
                    entertain a dispute related to compliance with a prior judgment.
                       No need to rule on Colombia’s fifth preliminary objection in so far as it relates
                    to inherent jurisdiction — The fifth preliminary objection to be addressed in so far
                    as it relates to jurisdiction under Pact of Bogotá — Nicaragua does not seek to
                    enforce 2012 Judgment — Colombia’s fifth preliminary objection rejected.




                                                     JUDGMENT



                    Present:	
                             President Abraham ; Vice‑President Yusuf ; Judges Owada, Tomka,
                             Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                             Gaja, Sebutinde, Bhandari, Robinson, Gevorgian ; Judges ad hoc
                             Daudet, Caron ; Registrar Couvreur.



                      In the case concerning alleged violations of sovereign rights and maritime
                    spaces in the Caribbean Sea,
                        between
                    the Republic of Nicaragua,
                    represented by
                      H.E. Mr. Carlos José Argüello Gómez, Ambassador of the Republic of Nic-
                         aragua to the Kingdom of the Netherlands,
                      as Agent and Counsel ;
                      Mr. Vaughan Lowe, Q.C., member of the Bar of England and Wales, Emeri-
                         tus Professor of International Law, Oxford University, member of the
                         Institut de droit international,
                      Mr. Alex Oude Elferink, Director, Netherlands Institute for the Law of the
                         Sea, Professor of International Law of the Sea, Utrecht University,
                      Mr. Alain Pellet, Emeritus Professor at the Université Paris Ouest, ­Nanterre‑
                         La Défense, former member and Chairman of the International Law Com-
                         mission, member of the Institut de droit international,
                      Mr. Antonio Remiro Brotóns, Professor of International Law, Universidad
                         Autónoma de Madrid, member of the Institut de droit international,

                    7




6 CIJ1092.indb 10                                                                                          15/02/17 08:34

                    7 	         sovereign rights and maritime spaces (judgment)

                        as Counsel and Advocates ;
                        Mr. César Vega Masís, Deputy Minister for Foreign Affairs, Director of
                           Juridical Affairs, Sovereignty and Territory, Ministry of Foreign Affairs,

                        Mr. Walner Molina Pérez, Juridical Adviser, Ministry of Foreign Affairs,

                        Mr. Julio César Saborio, Juridical Adviser, Ministry of Foreign Affairs,
                        as Counsel ;
                        Mr. Edgardo Sobenes Obregon, Counsellor, Embassy of Nicaragua in the
                           Kingdom of the Netherlands,
                        Ms Claudia Loza Obregon, First Secretary, Embassy of Nicaragua in the
                           Kingdom of the Netherlands,
                        Mr. Benjamin Samson, Ph.D. Candidate, Centre de droit international de
                           Nanterre (CEDIN), Université Paris Ouest, Nanterre‑La Défense,
                        Ms Gimena González,
                        as Assistant Counsel ;
                        Ms Sherly Noguera de Argüello, Consul General of the Republic of Nicara-
                           gua,
                        as Administrator,
                        and
                    the Republic of Colombia,
                    represented by
                      H.E. Ms María Angela Holguín Cuéllar, Minister for Foreign Affairs,
                      H.E. Mr. Francisco Echeverri Lara, Vice-­Minister of Multilateral Affairs,
                         Ministry of Foreign Affairs,
                      as National Authorities ;
                      H.E. Mr. Carlos Gustavo Arrieta Padilla, former Judge of the Council of
                         State of Colombia, former Attorney General of Colombia and former
                         Ambassador of Colombia to the Kingdom of the Netherlands,
                      as Agent ;
                      H.E. Mr. Manuel José Cepeda Espinosa, former President of the Constitu-
                         tional Court of Colombia, former Permanent Delegate of Colombia to
                         UNESCO and former Ambassador of Colombia to the Swiss Confedera-
                         tion,
                      as Co‑Agent ;
                      Mr. W. Michael Reisman, McDougal Professor of International Law at Yale
                         Law School, member of the Institut de droit international,

                        Mr. Rodman R. Bundy, former avocat à la Cour d’appel de Paris, member of
                           the New York Bar, Eversheds LLP, Singapore,
                        Sir Michael Wood, K.C.M.G., member of the Bar of England and Wales,
                           member of the International Law Commission,
                        Mr. Tullio Treves, member of the Institut de droit international, Senior
                           Public International Law Consultant, Curtis, Mallet‑Prevost, Colt &
                           ­
                           Mosle LLP, Milan, Professor, University of Milan,
                        Mr. Eduardo Valencia‑Ospina, member of the International Law Commis-
                           sion, President of the Latin American Society of International Law,

                    8




6 CIJ1092.indb 12                                                                                        15/02/17 08:34

                    8 	         sovereign rights and maritime spaces (judgment)

                        Mr. Matthias Herdegen, Dr. h.c., Professor of International Law, Director of
                           the Institute of International Law at the University of Bonn,
                        as Counsel and Advocates ;
                        H.E. Mr. Juan José Quintana Aranguren, Ambassador of the Republic of
                           Colombia to the Kingdom of the Netherlands, Permanent Representative of
                           Colombia to the Organisation for the Prohibition of Chemical Weapons, for-
                           mer Permanent Representative of Colombia to the United Nations in Geneva,
                        H.E. Mr. Andelfo García González, Ambassador of the Republic of Colom-
                           bia to the Kingdom of Thailand, Professor of International Law, former
                           Deputy Minister for Foreign Affairs,
                        Ms Andrea Jiménez Herrera, Counsellor, Embassy of the Republic of Colom-
                           bia in the Kingdom of the Netherlands,
                        Ms Lucía Solano Ramírez, Second Secretary, Embassy of the Republic of
                           Colombia in the Kingdom of the Netherlands,
                        Mr. Andrés Villegas Jaramillo, Co‑ordinator, Group of Affairs before the
                           ICJ, Ministry of Foreign Affairs,
                        Mr. Giovanny Andrés Vega Barbosa, Group of Affairs before the ICJ, Min-
                           istry of Foreign Affairs,
                        Ms Ana María Durán López, Group of Affairs before the ICJ, Ministry of
                           Foreign Affairs,
                        Mr. Camilo Alberto Gómez Niño, Group of Affairs before the ICJ, Ministry
                           of Foreign Affairs,
                        Mr. Juan David Veloza Chará, Third Secretary, Group of Affairs before the
                           ICJ, Ministry of Foreign Affairs,
                        as Legal Advisers ;
                        Rear Admiral Luís Hernán Espejo, National Navy of Colombia,
                        CN William Pedroza, International Affairs Bureau, National Navy of Colom-
                           bia,
                        CF Hermann León, National Maritime Authority (DIMAR), National Navy
                           of Colombia,
                        Mr. Scott Edmonds, Cartographer, International Mapping,
                        Mr. Thomas Frogh, Cartographer, International Mapping,
                        as Technical Advisers ;
                        Ms Charis Tan, Advocate and Solicitor, Singapore, member of the New York
                           Bar, Solicitor, England and Wales, Eversheds LLP, Singapore,

                        Mr. Eran Sthoeger, LL.M., New York University School of Law,
                        Mr. Renato Raymundo Treves, Associate, Curtis, Mallet‑Prevost, Colt &
                           Mosle LLP, Milan,
                        Mr. Lorenzo Palestini, Ph.D. Candidate, Graduate Institute of International
                           and Development Studies, Geneva,
                        as Legal Assistants,


                        The Court,
                        composed as above,
                        after deliberation,


                    9




6 CIJ1092.indb 14                                                                                       15/02/17 08:34

                    9 	        sovereign rights and maritime spaces (judgment)

                      delivers the following Judgment :
                       1. On 26 November 2013, the Government of the Republic of Nicaragua
                    (hereinafter “Nicaragua”) filed with the Registry of the Court an Application
                    instituting proceedings against the Republic of Colombia (hereinafter “Colom-
                    bia”) concerning a dispute in relation to “the violations of Nicaragua’s­
                    sovereign rights and maritime zones declared by the Court’s Judgment of
                    19 November 2012 [in the case concerning Territorial and Maritime Dispute
                    (Nicaragua v. Colombia)] and the threat of the use of force by Colombia in
                    order to implement these violations”.
                       In its Application, Nicaragua seeks to found the jurisdiction of the Court on
                    Article XXXI of the American Treaty on Pacific Settlement signed on
                    30 April 1948, officially designated, according to Article LX thereof, as the
                    “Pact of Bogotá” (hereinafter referred to as such).
                       Nicaragua states that, alternatively, the jurisdiction of the Court “lies in its
                    inherent power to pronounce on the actions required by its Judgments”.

                        2. In accordance with Article 40, paragraph 2, of the Statute of the Court,
                    the Registrar immediately communicated the Application to the Government of
                    Colombia ; and, under paragraph 3 of that Article, all other States entitled to
                    appear before the Court were notified of the Application.
                        3. Since the Court included upon the Bench no judge of the nationality of
                    either of the Parties, each Party proceeded to exercise the right conferred upon
                    it by Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
                    case. Nicaragua first chose Mr. Gilbert Guillaume, who resigned on 8 ­September
                    2015, and subsequently Mr. Yves Daudet. Colombia chose Mr. David
                    Caron.
                        4. By an Order of 3 February 2014, the Court fixed 3 October 2014 as the
                    time‑limit for the filing of the Memorial of Nicaragua and 3 June 2015 for the
                    filing of the Counter‑Memorial of Colombia. Nicaragua filed its Memorial
                    within the time‑limit so prescribed.
                        5. On 19 December 2014, within the time‑limit set by Article 79, paragraph 1,
                    of the Rules of Court, Colombia raised preliminary objections to the jurisdic-
                    tion of the Court. Consequently, by an Order of 19 December 2014, the Presi-
                    dent, noting that, by virtue of Article 79, paragraph 5, of the Rules of Court, the
                    proceedings on the merits were suspended, and taking account of Practice
                    Direction V, fixed 20 April 2015 as the time‑limit for the presentation by Nica-
                    ragua of a written statement of its observations and submissions on the prelimi-
                    nary objections raised by Colombia. Nicaragua filed its statement within the
                    prescribed time‑limit. The case thus became ready for hearing in respect of the
                    preliminary objections.
                        6. Pursuant to the instructions of the Court under Article 43 of the Rules of
                    Court, the Registrar addressed to States parties to the Pact of Bogotá the notifica-
                    tions provided for in Article 63, paragraph 1, of the Statute of the Court. In accor-
                    dance with the provisions of Article 69, paragraph 3, of the Rules of Court, the
                    Registrar moreover addressed to the Organization of American States (hereinafter
                    the “OAS”) the notification provided for in Article 34, paragraph 3, of the Statute
                    of the Court. As provided for in Article 69, paragraph 3, of the Rules of Court, the
                    Registrar transmitted the written pleadings to the OAS and asked that Organiza-
                    tion whether or not it intended to furnish observations in writing within the mean-
                    ing of that Article. The Registrar further stated that, in view of the fact that the
                    current phase of the proceedings related to the question of jurisdiction, any written

                    10




6 CIJ1092.indb 16                                                                                           15/02/17 08:34

                    10 	       sovereign rights and maritime spaces (judgment)

                    observations should be limited to that question. The Secretary-­General of the OAS
                    indicated that the Organization did not intend to submit any such observations.
                       7. Referring to Article 53, paragraph 1, of the Rules of Court, the Govern-
                    ment of the Republic of Chile asked to be furnished with copies of the pleadings
                    and documents annexed in the case. Having ascertained the views of the Parties
                    in accordance with that same provision, the President of the Court decided to
                    grant that request. The Registrar duly communicated that decision to the Gov-
                    ernment of Chile and to the Parties.
                       Pursuant to the same provision of the Rules, the Government of the Republic
                    of Panama also asked to be furnished with copies of the pleadings and docu-
                    ments annexed in the case. This request was communicated to the Parties in
                    order to ascertain their views. By letter dated 22 July 2015, the Agent of Nicara-
                    gua stated that his Government had no objection to Panama being furnished
                    with copies of the pleadings and documents annexed in the case. For its part, by
                    letter dated 27 July 2015, the Agent of Colombia indicated that although his
                    Government had no objection to Panama being furnished with copies of the
                    preliminary objections filed by Colombia and Nicaragua’s written statement of
                    its observations and submissions, it did object to the Memorial of Nicaragua
                    being made available to Panama. Taking into account the views of the Parties,
                    the Court decided that copies of the preliminary objections filed by Colombia
                    and Nicaragua’s written statement of its observations and submissions on those
                    objections would be made available to the Government of Panama. The Court,
                    however, decided that it would not be appropriate to furnish Panama with cop-
                    ies of the Memorial of Nicaragua. The Registrar duly communicated that deci-
                    sion to the Government of Panama and to the Parties.

                       8. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Court,
                    after ascertaining the views of the Parties, decided that copies of the preliminary
                    objections of Colombia and the written observations of Nicaragua would be
                    made accessible to the public on the opening of the oral proceedings.
                       9. Public hearings on the preliminary objections raised by Colombia were
                    held from Monday 28 September 2015 to Friday 2 October 2015, at which the
                    Court heard the oral arguments and replies of :
                    For Colombia:	H.E. Mr. Carlos Gustavo Arrieta Padilla,
                                    Sir Michael Wood,
                                    Mr. Rodman R. Bundy,
                                    Mr. W. Michael Reisman,
                                    Mr. Eduardo Valencia‑Ospina,
                                    Mr. Tullio Treves.
                    For Nicaragua: H.E. Mr. Carlos José Argüello Gómez,
                                    Mr. Antonio Remiro Brotóns,
                                    Mr. Vaughan Lowe,
                                    Mr. Alain Pellet.


                       10. At the hearings, a Member of the Court put questions to the Parties, to
                    which replies were given in writing, within the time‑limit fixed by the President
                    in accordance with Article 61, paragraph 4, of the Rules of Court. Pursuant to
                    Article 72 of the Rules of Court, each of the Parties submitted comments on the
                    written replies provided by the other.

                                                            *
                    11




6 CIJ1092.indb 18                                                                                         15/02/17 08:34

                    11 	       sovereign rights and maritime spaces (judgment)

                      11. In the Application, the following claims were presented by Nicaragua :
                           “On the basis of the foregoing statement of facts and law, Nicaragua,
                         while reserving the right to supplement, amend or modify this Application,
                         requests the Court to adjudge and declare that Colombia is in breach of :
                         — its obligation not to use or threaten to use force under Article 2 (4) of
                            the UN Charter and international customary law ;

                         — its obligation not to violate Nicaragua’s maritime zones as delimited in
                           paragraph 251 of the ICJ Judgment of 19 November 2012 as well as
                           Nicaragua’s sovereign rights and jurisdiction in these zones ;

                         — its obligation not to violate Nicaragua’s rights under customary inter-
                           national law as reflected in Parts V and VI of UNCLOS ;

                         — and that, consequently, Colombia is bound to comply with the Judg-
                           ment of 19 November 2012, wipe out the legal and material conse-
                           quences of its internationally wrongful acts, and make full reparation
                           for the harm caused by those acts.”
                      12. In the written proceedings on the merits, the following submissions were
                    presented on behalf of the Government of Nicaragua in its Memorial :
                           “1. For the reasons given in the present Memorial, the Republic of Nic-
                         aragua requests the Court to adjudge and declare that, by its conduct, the
                         Republic of Colombia has breached :
                         (a) its obligation not to violate Nicaragua’s maritime zones as delimited in
                             paragraph 251 of the Court Judgment of 19 November 2012 as well as
                             Nicaragua’s sovereign rights and jurisdiction in these zones ;

                         (b) its obligation not to use or threaten to use force under Article 2 (4) of
                             the UN Charter and international customary law ;

                         (c) and that, consequently, Colombia has the obligation to wipe out the
                              legal and material consequences of its internationally wrongful acts,
                              and make full reparation for the harm caused by those acts.
                            2. Nicaragua also requests the Court to adjudge and declare that Colom-
                         bia must :
                         (a) cease all its continuing internationally wrongful acts that affect or are
                              likely to affect the rights of Nicaragua.
                         (b) Inasmuch as possible, restore the situation to the status quo ante, in
                                (i) revoking laws and regulations enacted by Colombia, which are
                                    incompatible with the Court’s Judgment of 19 November 2012
                                    including the provisions in the Decrees 1946 of 9 September 2013
                                    and 1119 of 17 June 2014 to maritime areas which have been rec-
                                    ognized as being under the jurisdiction or sovereign rights of Nic-
                                    aragua ;
                               (ii) revoking permits granted to fishing vessels operating in Nicara-
                                    guan waters ; and
                              (iii) ensuring that the decision of the Constitutional Court of Colombia
                                    of 2 May 2014 or of any other National Authority will not bar
                                    compliance with the 19 November 2012 Judgment of the Court.


                    12




6 CIJ1092.indb 20                                                                                         15/02/17 08:34

                    12 	       sovereign rights and maritime spaces (judgment)

                         (c) Compensate for all damages caused in so far as they are not made good
                              by restitution, including loss of profits resulting from the loss of invest-
                             ment caused by the threatening statements of Colombia’s highest
                             authorities, including the threat or use of force by the Colombian Navy
                             against Nicaraguan fishing boats [or ships exploring and exploiting the
                             soil and subsoil of Nicaragua’s continental shelf] and third State fishing
                             boats licensed by Nicaragua as well as from the exploitation of
                             ­Nicaraguan waters by fishing vessels unlawfully ‘authorized’ by Colom-
                              bia, with the amount of the compensation to be determined in a sub-
                              sequent phase of the case.


                         (d) Give appropriate guarantees of non‑repetition of its internationally
                             wrongful acts.”
                      13. In the preliminary objections, the following submissions were presented
                    on behalf of the Government of Colombia:
                           “For the reasons set forth in this Pleading, the Republic of Colombia
                         requests the Court to adjudge and declare that it lacks jurisdiction over the
                         proceedings brought by Nicaragua in its Application of 26 November
                         2013.”
                      In the written statement of its observations and submissions on the prelimi-
                    nary objections raised by Colombia, the following submissions were presented
                    on behalf of the Government of Nicaragua :
                           “For the above reasons, the Republic of Nicaragua requests the Court
                         to adjudge and declare that the preliminary objections submitted by the
                         Republic of Colombia in respect of the jurisdiction of the Court are invalid.”
                      14. At the oral proceedings on the preliminary objections, the following sub-
                    missions were presented by the Parties :
                    On behalf of the Government of Colombia,
                    at the hearing of 30 September 2015 :
                           “For the reasons set forth in [its] written and oral pleadings on prelimi-
                         nary objections, the Republic of Colombia requests the Court to adjudge
                         and declare that it lacks jurisdiction over the proceedings brought by Nic-
                         aragua in its Application of 26 November 2013 and that said Application
                         should be dismissed.”
                    On behalf of the Government of Nicaragua,
                    at the hearing of 2 October 2015 :
                           “In view of the reasons Nicaragua has presented in its written observations
                         and during the hearings, the Republic of Nicaragua requests the Court :
                           — to reject the preliminary objections of the Republic of Colombia ; and
                             
                           — to proceed with the examination of the merits of the case.”

                                                               *
                                                           *       *


                    13




6 CIJ1092.indb 22                                                                                            15/02/17 08:34

                    13 	      sovereign rights and maritime spaces (judgment)

                                                 I. Introduction


                        15. It is recalled that in the present proceedings, Nicaragua seeks to
                    found the Court’s jurisdiction on Article XXXI of the Pact of Bogotá.
                    According to this provision, the parties to the Pact recognize the Court’s
                    jurisdiction as compulsory in “all disputes of a juridical nature” (see para-
                    graph 21 below).
                        16. Alternatively, Nicaragua maintains that the Court has an inher-
                    ent jurisdiction to entertain disputes regarding non‑compliance with its
                    judgments and that in the present proceedings, such an inherent
                    ­jurisdiction exists, given that the current dispute arises from non‑compli-
                     ance by Colombia with its Judgment of 19 November 2012 in the case
                     concerning Territorial and Maritime Dispute (Nicaragua v. Colombia)
                    (Judgment, I.C.J. Reports 2012 (II), p. 624) (hereinafter the “2012 Judg-
                     ment”).
                        17. Colombia has raised five preliminary objections to the jurisdiction
                     of the Court. According to the first objection, the Court lacks jurisdiction
                     ratione temporis under the Pact of Bogotá because the proceedings were
                     instituted by Nicaragua on 26 November 2013, after Colombia’s notice of
                     denunciation of the Pact on 27 November 2012. In its second objection,
                     Colombia argues that, even if the Court does not uphold the first objec-
                     tion, the Court still has no jurisdiction under the Pact of Bogotá because
                     there was no dispute between the Parties as at 26 November 2013, the
                     date when the Application was filed. Colombia contends in its third
                     objection that, even if the Court does not uphold the first objection, the
                     Court still has no jurisdiction under the Pact of Bogotá because, at the
                     time of the filing of the Application, the Parties were not of the opinion
                     that the purported controversy “[could not] be settled by direct negotia-
                     tions through the usual diplomatic channels”, as is required, in Colom-
                     bia’s view, by Article II of the Pact of Bogotá before resorting to the
                     dispute resolution procedures of the Pact. In its fourth objection, Colom-
                     bia contests Nicaragua’s assertion that the Court has an “inherent juris-
                     diction” enabling it to pronounce itself on the alleged non‑compliance
                     with a previous judgment. Finally, according to Colombia’s fifth objec-
                     tion, the Court has no jurisdiction with regard to compliance with a prior
                     judgment, which is, in its opinion, the real subject‑matter of Nicaragua’s
                     claims in the present proceedings.
                     


                      18. In its written observations and final submissions during the oral
                    proceedings, Nicaragua requested the Court to reject Colombia’s prelimi-
                    nary objections in their entirety (see paragraphs 13 and 14 above).

                      19. The Court will now consider these objections in the order presented
                    by Colombia.

                    14




6 CIJ1092.indb 24                                                                                   15/02/17 08:34

                    14 	      sovereign rights and maritime spaces (judgment)

                                         II. First Preliminary Objection

                       20. Colombia’s first preliminary objection is that Article XXXI of the
                    Pact of Bogotá cannot provide a basis for the jurisdiction of the Court,
                    because Colombia had given notification of denunciation of the Pact before
                    Nicaragua filed its Application in the present case. According to Colombia,
                    that notification had an immediate effect upon the jurisdiction of the Court
                    under Article XXXI, with the result that the Court lacks jurisdiction in
                    respect of any proceedings instituted after the notification was transmitted.
                       21. Article XXXI of the Pact of Bogotá provides :
                            “In conformity with Article 36, paragraph 2, of the Statute of the
                         International Court of Justice, the High Contracting Parties declare
                         that they recognize, in relation to any other American State, the juris-
                         diction of the Court as compulsory ipso facto, without the necessity
                         of any special agreement so long as the present Treaty is in force, in
                         all disputes of a juridical nature that arise among them concerning :
                         (a) [t]he interpretation of a treaty ;
                         (b) [a]ny question of international law ;
                         (c) [t]he existence of any fact which, if established, would constitute
                              the breach of an international obligation ;
                         (d) [t]he nature or extent of the reparation to be made for the breach
                              of an international obligation.”
                      22. Denunciation of the Pact of Bogotá is governed by Article LVI,
                    which reads :
                            “The present treaty shall remain in force indefinitely, but may be
                         denounced upon one year’s notice, at the end of which period it shall
                         cease to be in force with respect to the State denouncing it, but shall
                         continue in force for the remaining signatories. The denunciation
                         shall be addressed to the Pan-­American Union, which shall transmit
                         it to the other Contracting Parties.
                            The denunciation shall have no effect with respect to pending proce-
                         dures initiated prior to the transmission of the particular notification.”
                      23. On 27 November 2012, Colombia gave notice of denunciation by
                    means of a diplomatic Note from the Minister for Foreign Affairs to the
                    Secretary-­General of the OAS as head of the General Secretariat of the
                    OAS (the successor to the Pan-­American Union). That notice stated that
                    Colombia’s denunciation “takes effect as of today with regard to proce-
                    dures that are initiated after the present notice, in conformity with [the]
                    second paragraph of Article LVI”.
                      24. The Application in the present case was submitted to the Court after
                    the transmission of Colombia’s notification of denunciation but before the
                    one‑year period referred to in the first paragraph of Article LVI had elapsed.

                                                        *  *

                    15




6 CIJ1092.indb 26                                                                                     15/02/17 08:34

                    15 	      sovereign rights and maritime spaces (judgment)

                         25. Colombia maintains that Article LVI of the Pact of Bogotá should be
                    interpreted in accordance with the customary international law rules on
                    treaty interpretation enshrined in Articles 31 to 33 of the 1969 Vienna Con-
                    vention on the Law of Treaties (hereinafter, the “Vienna Convention”).
                    Colombia relies, in particular, on the general rule of interpretation in Arti-
                    cle 31 of the Vienna Convention, which requires that “[a] treaty shall be
                    interpreted in good faith in accordance with the ordinary meaning to be
                    given to the terms of the treaty in their context and in the light of its object
                    and purpose”. According to Colombia, the application of the general rule of
                    treaty interpretation must lead to the conclusion that procedures initiated
                    after transmission of a notification of denunciation are affected by the
                    denunciation.
                         26. Colombia contends that the natural implication of the express pro-
                    vision in the second paragraph of Article LVI of the Pact that denuncia-
                    tion shall have no effect on pending procedures initiated before the
                    transmission of a notification is that denunciation is effective with
                    regard to procedures initiated after that date. Such effect must follow,
                    according to Colombia, from the application to the second paragraph of
                    Article LVI of an a contrario interpretation of the kind applied by the
                    Court in its Judgment of 16 April 2013 in the case concerning the Fron‑
                    tier Dispute (Burkina Faso/Niger) (I.C.J. Reports 2013, pp. 81‑82,
                    paras. 87‑88). Moreover, to adopt a different interpretation would
                    deny effet utile to the second paragraph and thus run counter to the prin-
                    ciple that all of the words in a treaty should be given effect. Colombia
                    refutes the suggestion that its interpretation of the second paragraph of
                    ­Article LVI would deny effet utile to the first paragraph of that provision.
                     Even though Colombia accepts that its interpretation would mean that
                     none of the different procedures provided for in Chapters Two to Five
                     of the Pact could be initiated by, or against, a State which had given
                     ­notification of denunciation during the year that the treaty remained in
                      force in accordance with the first paragraph of Article LVI, it main-
                      tains that important substantive obligations contained in the other chap-
                      ters of the Pact would nevertheless remain in force during the one‑year
                      period, so that the first paragraph of Article LVI would have a clear
                      effect.
                         27. Colombia argues that its interpretation of Article LVI is confirmed
                      by the fact that if the parties to the Pact had wanted to provide that
                      denunciation would not affect any procedures initiated during the
                      one‑year period of notice, they could easily have said so expressly, namely
                      by adopting a wording similar to provisions in other treaties, such as
                      Article 58, paragraph 2, of the 1950 European Convention on Human
                      Rights, or Article 40, paragraph 2, of the 1972 European Convention on
                      State Immunity. Colombia also observes that the function and language
                      of Article XXXI are very similar to those of Article 36, paragraph 2,
                      of the Statute of the Court and that States generally reserve the right
                      to withdraw their declarations under Article 36, paragraph 2, without
                      notice.

                    16




6 CIJ1092.indb 28                                                                                      15/02/17 08:34

                    16 	      sovereign rights and maritime spaces (judgment)

                       28. Finally, Colombia maintains that its interpretation is “also consis-
                    tent with the State practice of the parties to the Pact” and the travaux
                    préparatoires. With regard to the first argument, it points to the absence
                    of any reaction, including from Nicaragua, to Colombia’s notice of
                    denunciation, notwithstanding the clear statement therein that the denun-
                    ciation was to take effect as of the date of the notice “with regard to
                    procedures . . . initiated after the present notice”. It also emphasizes that
                    there was no reaction from other parties to the Pact when El Salvador
                    gave notice of denunciation in 1973, notwithstanding that El Salvador’s
                    notification of denunciation stated that the denunciation “will begin to
                    take effect as of today”. With regard to the travaux préparatoires,
                    Colombia contends that the first paragraph of Article LVI was taken
                    from Article 9 of the 1929 General Treaty of Inter‑American Arbitration
                    (and the parallel provision in Article 16 of the 1929 General Convention
                    of Inter‑American Conciliation). Colombia maintains that what became
                    the second paragraph of Article LVI was added as the result of an initia-
                    tive taken by the United States of America in 1938 which was accepted by
                    the Inter‑American Juridical Committee in 1947 and incorporated into
                    the text which was signed in 1948. According to Colombia, this history
                    shows that the parties to the Pact of Bogotá intended to incorporate a
                    provision which limited the effect of the first paragraph of Article LVI.

                                                         *
                       29. Nicaragua contends that the jurisdiction of the Court is determined
                    by Article XXXI of the Pact of Bogotá, according to which Colombia
                    and Nicaragua had each recognized the jurisdiction of the Court “so long
                    as the present Treaty is in force”. How long the treaty remains in force is
                    determined by the first paragraph of Article LVI, which provides that the
                    Pact remains in force for a State which has given notification of denun-
                    ciation for one year from the date of that notification. Since the date on
                    which the jurisdiction of the Court has to be established is that on which
                    the Application is filed, and since Nicaragua’s Application was filed less
                    than one year after Colombia gave notification of its denunciation of the
                    Pact, it follows — according to Nicaragua — that the Court has jurisdic-
                    tion in the present case. Nicaragua maintains that nothing in the second
                    paragraph of Article LVI runs counter to that conclusion and no infer-
                    ence should be drawn from the silence of that paragraph regarding proce-
                    dures commenced between the transmission of the notification of
                    denunciation and the date on which the treaty is terminated for the
                    denouncing State ; in any event, such inference could not prevail over the
                    express language of Article XXXI and the first paragraph of Article LVI.
                       30. That conclusion is reinforced, in Nicaragua’s view, by consideration
                    of the object and purpose of the Pact. Nicaragua recalls that, according to
                    the Court, “[i]t is . . . quite clear from the Pact that the purpose of the
                    American States in drafting it was to reinforce their mutual commitments
                    with regard to judicial settlement” (Border and Transborder Armed Actions

                    17




6 CIJ1092.indb 30                                                                                   15/02/17 08:34

                    17 	      sovereign rights and maritime spaces (judgment)

                    (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,
                    I.C.J. Reports 1988, p. 89, para. 46). Colombia’s interpretation of the sec-
                    ond paragraph of Article LVI would, Nicaragua maintains, deprive of all
                    meaning the express provision of Article XXXI that the parties to the Pact
                    accept the jurisdiction of the Court so long as the Pact is in force between
                    them, as well as the express provision of Article LVI that the Pact remains
                    in force for one year after notification of denunciation. According to Nica-
                    ragua, it would also render the purpose of the Pact — as defined by the
                    Court — unachievable during the one‑year notice period.
                       31. Nicaragua disputes Colombia’s argument that the Colombian inter-
                    pretation of the second paragraph of Article LVI would still leave important
                    obligations in place during the one‑year period of notice. According to
                    Nicaragua, the Colombian interpretation would remove from the effect of
                    the first paragraph of Article LVI all of the procedures for good offices and
                    mediation (Chapter Two of the Pact), investigation and conciliation (Chap-
                    ter Three), judicial settlement (Chapter Four) and arbitration (Chap-
                    ter Five), which together comprise forty‑one of the sixty Articles of the Pact.
                    Of the remaining provisions, several — such as Article LII on ratification of
                    the Pact and Article LIV on adherence to the Pact — are provisions which
                    have entirely served their purpose and would fulfil no function during the
                    one‑year period of notice, while others — such as Articles III to VI — are
                    inextricably linked to the procedures in Chapters Two to Five and impose
                    no obligations independent of those procedures. Colombia’s interpretation
                    of Article LVI would thus leave only six of the Pact’s sixty Articles with any
                    function during the period of one year prescribed by the first paragraph of
                    Article LVI. Nicaragua also notes that the title of Chapter One of the Pact
                    is “General Obligation to Settle Disputes by Pacific Means” and contends
                    that it would be strange to interpret Article LVI of the Pact as maintaining
                    this Chapter in force between a State which had given notice of denuncia-
                    tion and the other parties to the Pact, but not the chapters containing the
                    very means to which Chapter One refers.
                       32. Finally, Nicaragua denies that the practice of the parties to the
                    Pact of Bogotá or the travaux préparatoires support Colombia’s interpre-
                    tation. So far as practice is concerned, Nicaragua maintains that nothing
                    can be read into the absence of a response to the notices of denunciation
                    by El Salvador and Colombia as there was no obligation on other parties
                    to the Pact to respond. As for the travaux préparatoires, they suggest no
                    reason why what became the second paragraph of Article LVI was
                    included or what it was intended to mean. Most importantly, the travaux
                    préparatoires contain nothing which suggests that the parties to the Pact
                    intended, by the addition of what became the second paragraph, to
                    restrict the scope of the first paragraph of Article LVI. In Nicaragua’s
                    view, the second paragraph of Article LVI, while not necessary, serves a
                    useful purpose in making clear that denunciation does not affect pending
                    procedures.

                                                        *  *
                    18




6 CIJ1092.indb 32                                                                                     15/02/17 08:34

                    18 	      sovereign rights and maritime spaces (judgment)

                        33. The Court recalls that the date at which its jurisdiction has to be
                    established is the date on which the application is filed with the Court
                    (Application of the Convention on the Prevention and Punishment of the
                    Crime of Genocide (Croatia v. Serbia), Preliminary Objections, Judgment,
                    I.C.J. Reports 2008, pp. 437‑438, paras. 79‑80 ; Application of the Conven‑
                    tion on the Prevention and Punishment of the Crime of Genocide (Bosnia and
                    Herzegovina v. Yugoslavia), Preliminary Objections, Judgment, I.C.J.
                    Reports 1996 (II), p. 613, para. 26). One consequence of this rule is that
                    “the removal, after an application has been filed, of an element on which
                    the Court’s jurisdiction is dependent does not and cannot have any retro­
                    active effect” (Application of the Convention on the Prevention and Punish‑
                    ment of the Crime of Genocide (Croatia v. Serbia), Preliminary Objections,
                    ­Judgment, I.C.J. Reports 2008, p. 438, para. 80). Thus, even if the treaty
                     provision by which jurisdiction is conferred on the Court ceases to be in
                     force between the applicant and the respondent, or either party’s declara-
                     tion under Article 36, paragraph 2, of the Statute of the Court expires or is
                     withdrawn, after the application has been filed, that fact does not deprive
                     the Court of jurisdiction. As the Court held, in the Nottebohm case :

                            “When an Application is filed at a time when the law in force
                         between the parties entails the compulsory jurisdiction of the
                         Court . . . the filing of the Application is merely the condition required
                         to enable the clause of compulsory jurisdiction to produce its effects
                         in respect of the claim advanced in the Application. Once this condi-
                         tion has been satisfied, the Court must deal with the claim ; it has
                         jurisdiction to deal with all its aspects, whether they relate to jurisdic-
                         tion, to admissibility or to the merits. An extrinsic fact such as the
                         subsequent lapse of the Declaration, by reason of the expiry of the
                         period or by denunciation, cannot deprive the Court of the jurisdic-
                         tion already established.” (Nottebohm (Liechtenstein v. Guatemala),
                         Preliminary Objection, Judgment, I.C.J. Reports 1953, p. 123.)
                       34. By Article XXXI, the parties to the Pact of Bogotá recognize as
                    compulsory the jurisdiction of the Court, “so long as the present Treaty
                    is in force”. The first paragraph of Article LVI provides that, following
                    the denunciation of the Pact by a State party, the Pact shall remain in
                    force between the denouncing State and the other parties for a period of
                    one year following the notification of denunciation. It is not disputed
                    that, if these provisions stood alone, they would be sufficient to confer
                    jurisdiction in the present case. The Pact was still in force between Colom-
                    bia and Nicaragua on the date that the Application was filed and, in
                    accordance with the rule considered in paragraph 33 above, the fact that
                    the Pact subsequently ceased to be in force between them would not affect
                    that jurisdiction. The only question raised by Colombia’s first preliminary
                    objection, therefore, is whether the second paragraph of Article LVI so
                    alters what would otherwise have been the effect of the first paragraph as
                    to require the conclusion that the Court lacks jurisdiction in respect of the

                    19




6 CIJ1092.indb 34                                                                                      15/02/17 08:34

                    19 	      sovereign rights and maritime spaces (judgment)

                    proceedings, notwithstanding that those proceedings were instituted while
                    the Pact was still in force between Nicaragua and Colombia.
                       35. That question has to be answered by the application to the relevant
                    provisions of the Pact of Bogotá of the rules on treaty interpretation
                    enshrined in Articles 31 to 33 of the Vienna Convention. Although that
                    Convention is not in force between the Parties and is not, in any event,
                    applicable to treaties concluded before it entered into force, such as the
                    Pact of Bogotá, it is well established that Articles 31 to 33 of the Conven-
                    tion reflect rules of customary international law (Avena and Other Mexi‑
                    can Nationals (Mexico v. United States of America), Judgment,
                    I.C.J. Reports 2004 (I), p. 48, para. 83 ; LaGrand (Germany v. United
                    States of America), Judgment, I.C.J. Reports 2001, p. 502, para. 101 ; Oil
                    Platforms (Islamic Republic of Iran v. United States of America), Prelimi‑
                    nary Objection, Judgment, I.C.J. Reports 1996 (II), p. 812, para. 23 ; Ter‑
                    ritorial Dispute (Libyan Arab Jamahiriya/Chad), Judgment, I.C.J. Reports
                    1994, p. 21, para. 41 ; Arbitral Award of 31 July 1989 (Guinea‑Bissau v.
                    Senegal), Judgment, I.C.J. Reports 1991, p. 70, para. 48). The Parties
                    agree that these rules are applicable. Article 31, which states the general
                    rule of interpretation, requires that “[a] treaty shall be interpreted in good
                    faith in accordance with the ordinary meaning to be given to the terms of
                    the treaty in their context and in the light of its object and purpose”.
                       36. Colombia’s argument regarding the interpretation of the second
                    paragraph of Article LVI is based not upon the ordinary meaning of the
                    terms used in that provision but upon an inference which might be drawn
                    from what that paragraph does not say. That paragraph is silent with regard
                    to procedures initiated after the transmission of the notification of denuncia-
                    tion but before the expiration of the one‑year period referred to in the first
                    paragraph of Article LVI. Colombia asks the Court to draw from that
                    silence the inference that the Court lacks jurisdiction in respect of proceed-
                    ings initiated after notification of denunciation has been given. According to
                    Colombia, that inference should be drawn even though the Pact remains in
                    force for the State making that denunciation, because the one‑year period of
                    notice stipulated by the first paragraph of Article LVI has not yet elapsed.
                    That inference is said to follow from an a contrario reading of the provision.
                       37. An a contrario reading of a treaty provision — by which the fact
                    that the provision expressly provides for one category of situations is said
                    to justify the inference that other comparable categories are excluded —
                    has been employed by both the present Court (see, e.g., Territorial and
                    Maritime Dispute (Nicaragua v. Colombia), Application by Honduras for
                    Permission to Intervene, Judgment, I.C.J. Reports 2011 (II), p. 432,
                    para. 29) and the Permanent Court of International Justice (S.S. “Wim‑
                    bledon”, Judgment, 1923, P.C.I.J., Series A, No. 1, pp. 23‑24). Such an
                    interpretation is only warranted, however, when it is appropriate in light
                    of the text of all the provisions concerned, their context and the object
                    and purpose of the treaty. Moreover, even where an a contrario interpre-
                    tation is justified, it is important to determine precisely what inference its
                    application requires in any given case.

                    20




6 CIJ1092.indb 36                                                                                     15/02/17 08:34

                    20 	      sovereign rights and maritime spaces (judgment)

                       38. The second paragraph of Article LVI states that “[t]he denuncia-
                    tion shall have no effect with respect to pending procedures initiated prior
                    to the transmission of the particular notification”. However, it is not the
                    denunciation per se that is capable of having an effect upon the jurisdic-
                    tion of the Court under Article XXXI of the Pact, but the termination of
                    the treaty (as between the denouncing State and the other parties) which
                    results from the denunciation. That follows both from the terms of Arti-
                    cle XXXI, which provides that the parties to the Pact recognize the juris-
                    diction of the Court as compulsory inter se “so long as the present Treaty
                    is in force”, and from the ordinary meaning of the words used in Arti-
                    cle LVI. The first paragraph of Article LVI provides that the treaty may
                    be terminated by denunciation, but that termination will occur only after
                    a period of one year from the notification of denunciation. It is, therefore,
                    this first paragraph which determines the effects of denunciation. The sec-
                    ond paragraph of Article LVI confirms that procedures instituted before
                    the transmission of the notification of denunciation can continue irrespec-
                    tive of the denunciation and thus that their continuation is ensured
                    irrespective of the provisions of the first paragraph on the effects of
                    ­
                    denunciation as a whole.
                       39. Colombia’s argument is that if one applies an a contrario interpre-
                    tation to the second paragraph of Article LVI, then it follows from the
                    statement that “denunciation shall have no effect with respect to pending
                    procedures initiated prior to the transmission of the particular notifica-
                    tion [of denunciation]” that denunciation does have an effect upon proce-
                    dures instituted after the transmission of that notification. Colombia
                    maintains that the effect is that any procedures instituted after that date
                    fall altogether outside the treaty. In the case of proceedings at the Court
                    commenced after that date, Colombia maintains that they would, there-
                    fore, fall outside the jurisdiction conferred by Article XXXI. However,
                    such an interpretation runs counter to the language of Article XXXI,
                    which provides that the parties to the Pact recognize the jurisdiction of
                    the Court as compulsory “so long as the present Treaty is in force”.
                       The second paragraph of Article LVI is open to a different interpreta-
                    tion, which is compatible with the language of Article XXXI. According
                    to this interpretation, whereas proceedings instituted before transmission
                    of notification of denunciation can continue in any event and are thus not
                    subject to the first paragraph of Article LVI, the effect of denunciation on
                    proceedings instituted after that date is governed by the first paragraph.
                    Since the first paragraph provides that denunciation terminates the treaty
                    for the denouncing State only after a period of one year has elapsed, pro-
                    ceedings instituted during that year are instituted while the Pact is still in
                    force. They are thus within the scope of the jurisdiction conferred by
                    Article XXXI.
                       40. Moreover, in accordance with the rule of interpretation enshrined
                    in Article 31, paragraph 1, of the Vienna Convention, the text of the sec-
                    ond paragraph of Article LVI has to be examined in its context. Colom-
                    bia admits (see paragraph 26 above) that its reading of the second

                    21




6 CIJ1092.indb 38                                                                                    15/02/17 08:34

                    21 	      sovereign rights and maritime spaces (judgment)

                    paragraph has the effect that, during the one‑year period which the first
                    paragraph of Article LVI establishes between the notification of denun-
                    ciation and the termination of the treaty for the denouncing State, none
                    of the procedures for settlement of disputes established by Chapters Two
                    to Five of the Pact could be invoked as between a denouncing State and
                    any other party to the Pact. According to Colombia, only the provisions
                    of the other chapters of the Pact would remain in force between a
                    denouncing State and the other parties, during the one‑year period of
                    notice. However, Chapters Two to Five contain all of the provisions of
                    the Pact dealing with the different procedures for the peaceful settlement
                    of disputes and, as the Court will explain, play a central role within the
                    structure of obligations laid down by the Pact. The result of Colombia’s
                    proposed interpretation of the second paragraph of Article LVI would be
                    that, during the year following notification of denunciation, most of the
                    Articles of the Pact, containing its most important provisions, would not
                    apply between the denouncing State and the other parties. Such a result is
                    difficult to reconcile with the express terms of the first paragraph of Arti-
                    cle LVI, which provides that “the present Treaty” shall remain in force
                    during the one‑year period without distinguishing between different parts
                    of the Pact as Colombia seeks to do.
                       41. It is also necessary to consider whether Colombia’s interpretation
                    is consistent with the object and purpose of the Pact of Bogotá. That
                    object and purpose are suggested by the full title of the Pact, namely the
                    American Treaty on Pacific Settlement. The preamble indicates that the
                    Pact was adopted in fulfilment of Article XXIII of the Charter of the
                    OAS. Article XXIII (now Article XXVII) provides that :
                           “A special treaty will establish adequate means for the settlement
                         of disputes and will determine pertinent procedures for each peaceful
                         means such that no dispute between American States may remain
                         without definitive settlement within a reasonable period of time.”
                    That emphasis on establishing means for the peaceful settlement of
                    ­disputes as the object and purpose of the Pact is reinforced by the provi-
                     sions of Chapter One of the Pact, which is entitled “General Obligation
                     to Settle Disputes by Pacific Means”. Article I provides :
                           “The High Contracting Parties, solemnly reaffirming their commit-
                         ments made in earlier international conventions and declarations, as
                         well as in the Charter of the United Nations, agree to refrain from
                         the threat or the use of force, or from any other means of coercion
                         for the settlement of their controversies, and to have recourse at all
                         times to pacific procedures.”

                    Article II provides :
                            “The High Contracting Parties recognize the obligation to settle
                         international controversies by regional pacific procedures before
                         referring them to the Security Council of the United Nations.

                    22




6 CIJ1092.indb 40                                                                                   15/02/17 08:34

                    22 	      sovereign rights and maritime spaces (judgment)

                           Consequently, in the event that a controversy arises between two
                         or more signatory States which, in the opinion of the parties, cannot
                         be settled by direct negotiations through the usual diplomatic chan-
                         nels, the parties bind themselves to use the procedures established in
                         the present Treaty, in the manner and under the conditions provided
                         for in the following articles, or, alternatively, such special procedures
                         as, in their opinion, will permit them to arrive at a solution.”
                    Finally, the Court recalls that, in its 1988 Judgment in the Armed Actions
                    case, quoted at paragraph 30 above, it held that “the purpose of the
                    American States in drafting [the Pact] was to reinforce their mutual com-
                    mitments with regard to judicial settlement” (Border and Transborder
                    Armed Actions (Nicaragua v. Honduras), Jurisdiction and Admissibility,
                    Judgment, I.C.J. Reports 1988, p. 89, para. 46).
                       42. These factors make clear that the object and purpose of the Pact is
                    to further the peaceful settlement of disputes through the procedures pro-
                    vided for in the Pact. Although Colombia argues that the reference to
                    “regional . . . procedures” in the first paragraph of Article II is not con-
                    fined to the procedures set out in the Pact, Article II has to be interpreted
                    as a whole. It is clear from the use of the word “consequently” at the
                    beginning of the second paragraph of Article II that the obligation to
                    resort to regional procedures, which the parties “recognize” in the first
                    paragraph, is to be given effect by employing the procedures laid down in
                    Chapters Two to Five of the Pact. Colombia maintains that its interpreta-
                    tion of the second paragraph of Article LVI would leave Article II —
                    which contains one of the core obligations in the Pact — in effect during
                    the one‑year period. The Court observes, however, that Colombia’s inter-
                    pretation would deprive both the denouncing State and, to the extent that
                    they have a controversy with the denouncing State, all other parties of
                    access to the very procedures designed to give effect to that obligation to
                    resort to regional procedures. As the Court has already explained (see
                    paragraph 36 above), that interpretation is said to follow not from the
                    express terms of the second paragraph of Article LVI but from an infer-
                    ence which, according to Colombia, must be drawn from the silence of
                    that paragraph regarding proceedings instituted during the one‑year
                    period. The Court sees no basis on which to draw from that silence an
                    inference that would not be consistent with the object and purpose of the
                    Pact of Bogotá.

                       43. An essential part of Colombia’s argument is that its interpretation
                    is necessary to give effet utile to the second paragraph of Article LVI.
                    Colombia maintains that if the effect of the second paragraph is confined
                    to ensuring that procedures commenced before the date of transmission
                    of the notification of denunciation can continue after that date, then the
                    provision is superfluous. The rule that events occurring after the date on
                    which an application is filed do not deprive the Court of jurisdiction
                    which existed on that date (see paragraph 33 above) would ensure, in any

                    23




6 CIJ1092.indb 42                                                                                    15/02/17 08:34

                    23 	      sovereign rights and maritime spaces (judgment)

                    event, that denunciation of the Pact would not affect procedures already
                    instituted prior to denunciation.
                       The Court has recognized that, in general, the interpretation of a treaty
                    should seek to give effect to every term in that treaty and that no provision
                    should be interpreted in a way that renders it devoid of purport or effect
                    (Application of the International Convention on the Elimination of All Forms
                    of Racial Discrimination (Georgia v. Russian Federation), Preliminary
                    Objections, Judgment, I.C.J. Reports 2011 (I), pp. 125‑126, para. 133 ;
                    Corfu Channel (United Kingdom v. Albania), Merits, Judgments, I.C.J.
                    Reports 1949, p. 24). There are occasions, however, when the parties to a
                    treaty adopt a provision for the avoidance of doubt even if such a provi-
                    sion is not strictly necessary. For example, Article LVIII of the Pact of
                    Bogotá provides that certain earlier Inter‑American treaties shall cease to
                    have effect with respect to parties to the Pact as soon as the Pact comes
                    into force. Article LIX then provides that the provisions of Article LVIII
                    “shall not apply to procedures already initiated or agreed upon” in accor-
                    dance with any of those earlier treaties. While neither Party made refer-
                    ence to these provisions, if one applies to them the approach suggested by
                    Colombia with regard to Article LVI, then Article LIX must be considered
                    unnecessary. It appears that the parties to the Pact of Bogotá considered
                    that it was desirable to include Article LIX out of an abundance of cau-
                    tion. The fact that the parties to the Pact considered that including Arti-
                    cle LIX served a useful purpose even though it was not strictly necessary
                    undermines Colombia’s argument that the similar provision in the second
                    paragraph of Article LVI could not have been included for that reason.
                       44. The Court also considers that, in seeking to determine the meaning
                    of the second paragraph of Article LVI, it should not adopt an interpreta-
                    tion which renders the first paragraph of that Article devoid of purport or
                    effect. The first paragraph provides that the Pact shall remain in force for
                    a period of one year following notification of denunciation. Colombia’s
                    interpretation would, however, confine the effect of that provision to
                    Chapters One, Six, Seven, and Eight. Chapter Eight contains the formal
                    provisions on such matters as ratification, entry into force and registra-
                    tion and imposes no obligations during the period following a notifica-
                    tion of denunciation. Chapter Seven (entitled “Advisory Opinions”)
                    contains only one article and is purely permissive. Chapter Six also con-
                    tains one provision, which requires only that before a party resorts to the
                    Security Council regarding the failure of another party to comply with a
                    judgment of the Court or an arbitration award, it shall first propose a
                    Meeting of Consultation of Ministers of Foreign Affairs of the parties.

                      Chapter One (“General Obligation to Settle Disputes by Pacific
                    Means”) contains eight Articles which impose important obligations
                    upon the parties but, as has already been shown (see paragraph 42 above),
                    Article II is concerned with the obligation to use the procedures in the
                    Pact (none of which would be available during the one‑year period if
                    Colombia’s interpretation were accepted), while Articles III to VI have no

                    24




6 CIJ1092.indb 44                                                                                   15/02/17 08:34

                    24 	      sovereign rights and maritime spaces (judgment)

                    effect independent of the procedures in Chapters Two to Five. That leaves
                    only three provisions. Article I provides that the parties,

                         “solemnly reaffirming their commitments made in earlier interna-
                         tional conventions and declarations, as well as in the Charter of the
                         United Nations, agree to refrain from the threat of the use of force,
                         or from any other means of coercion for the settlement of their con-
                         troversies, and to have recourse at all times to pacific procedures”.

                    Article VII binds the parties not to exercise diplomatic protection in
                    respect of their nationals when those nationals have had available the
                    means to place their cases before competent domestic courts. Article VIII
                    provides that recourse to pacific means shall not preclude recourse to
                    self‑defence in the case of an armed attack.
                       Colombia’s interpretation of the second paragraph of Article LVI
                    would thus confine application of the first paragraph of Article LVI to
                    these few provisions.
                       45. Colombia, basing itself on the language employed in other treaties,
                    argues that, had the parties to the Pact of Bogotá wished to provide that
                    proceedings instituted at any time before the expiry of the one‑year period
                    stipulated by the first paragraph of Article LVI would be unaffected, they
                    could easily have made express provision to that effect. Conversely, how-
                    ever, had the parties to the Pact intended the result for which Colombia
                    contends, they could easily have made express provision to that effect —
                    but they chose not to do so. The comparison with those other treaties is
                    not, therefore, a persuasive argument in favour of Colombia’s interpreta-
                    tion of the second paragraph of Article LVI. Nor is the fact that many
                    declarations made under Article 36, paragraph 2, of the Statute of the
                    Court are terminable without notice. Article 36, paragraph 2, of the Stat-
                    ute and Article XXXI of the Pact of Bogotá both provide for the compul-
                    sory jurisdiction of the Court. However, Article 36, paragraph 2, of the
                    Statute confers jurisdiction only between States which have made a decla-
                    ration recognizing that jurisdiction. In its declaration under Article 36,
                    paragraph 2, a State is free to provide that that declaration may be with-
                    drawn with immediate effect. By contrast, Article XXXI of the Pact of
                    Bogotá is a treaty commitment, not dependent upon unilateral declara-
                    tions for its implementation (Border and Transborder Armed Actions
                    (Nicaragua v. Honduras), Jurisdiction and Admissibility, Judgment,
                    I.C.J. Reports 1988, p. 84, para. 32). The conditions under which a State
                    party to the Pact may withdraw from that commitment are determined by
                    the relevant provisions of the Pact. The fact that many States choose to
                    frame their declarations under Article 36, paragraph 2, in such a way that
                    they may terminate their acceptance of the jurisdiction of the Court with
                    immediate effect thus sheds no light on the interpretation of the provi-
                    sions of the Pact.


                    25




6 CIJ1092.indb 46                                                                                 15/02/17 08:34

                    25 	      sovereign rights and maritime spaces (judgment)

                       46. The Court has noted Colombia’s argument (see paragraph 28
                    above) regarding State practice in the form of the denunciation of the
                    Pact by El Salvador in 1973 and Colombia itself in 2012, together with
                    what Colombia describes as the absence of any reaction to the notifica-
                    tion of those denunciations.
                       The two notifications of denunciation are not in the same terms. While
                    El Salvador’s notification stated that its denunciation “will begin to take
                    effect as of today”, there is no indication of what effect was to follow
                    immediately upon the denunciation. Since the first paragraph of Arti-
                    cle LVI requires one year’s notice in order to terminate the treaty, any
                    notification of denunciation begins to take effect immediately in the sense
                    that the transmission of that notification causes the one‑year period to
                    begin. Accordingly, neither El Salvador’s notification, nor the absence of
                    any comment thereon by the other parties to the Pact, sheds any light on
                    the question currently before the Court.
                       Colombia’s own notification of denunciation specified that “[t]he
                    denunciation [of the Pact] takes effect as of today with regard to proce-
                    dures that are initiated after the present notice, in conformity with the
                    second paragraph of Article LVI”. Nevertheless, the Court is unable to
                    read into the absence of any objection on the part of the other parties to
                    the Pact with respect to that notification an agreement, within the mean-
                    ing of Article 31 (3) (b) of the Vienna Convention, regarding Colombia’s
                    interpretation of Article LVI. Nor does the Court consider that the
                    absence of any comment by Nicaragua amounted to acquiescence. The
                    fact that Nicaragua commenced proceedings in the case concerning
                    Delimitation of the Continental Shelf between Nicaragua and Colombia
                    beyond 200 Nautical Miles from the Nicaraguan Coast (Nicaragua v.
                    Colombia) and in the present case within one year of the transmission of
                    Colombia’s notification of denunciation reinforces this conclusion.
                       47. Turning to Colombia’s argument regarding the travaux préparatoires,
                    the Court considers that the travaux préparatoires of the Pact demonstrate
                    that what became the first paragraph of Article LVI was taken over from
                    Article 9 of the 1929 General Treaty of Inter‑American Arbitration and
                    Article 16 of the 1929 General Convention of Inter‑American Conciliation.
                    The second paragraph of Article LVI originated with a proposal from the
                    United States in 1938 which had no counterpart in the 1929 Treaties. How-
                    ever, the travaux préparatoires give no indication as to the precise purpose
                    behind the addition of what became the second paragraph of Article LVI.
                    The Court also notes that, if Colombia’s view as to the significance of the
                    second paragraph were correct, then the insertion of the new paragraph
                    would have operated to restrict the effect of the provision which, even before
                    the United States made its proposal, the parties were contemplating carrying
                    over from the 1929 Treaties. Yet there is no indication anywhere in the
                    travaux préparatoires that anyone considered that incorporating this new
                    paragraph would bring about such an important change.
                       48. For all of the foregoing reasons the Court considers that Colom-
                    bia’s interpretation of Article LVI cannot be accepted. Taking Article LVI

                    26




6 CIJ1092.indb 48                                                                                    15/02/17 08:34

                    26 	      sovereign rights and maritime spaces (judgment)

                    as a whole, and in light of its context and the object and purpose of the
                    Pact, the Court concludes that Article XXXI conferring jurisdiction upon
                    the Court remained in force between the Parties on the date that the
                    Application in the present case was filed. The subsequent termination of
                    the Pact as between Nicaragua and Colombia does not affect the jurisdic-
                    tion which existed on the date that the proceedings were instituted.
                    Colombia’s first preliminary objection must therefore be rejected.



                                       III. Second Preliminary Objection

                       49. In its second preliminary objection to the jurisdiction of the Court,
                    Colombia contends that prior to the filing of Nicaragua’s Application on
                    26 November 2013, there was no dispute between the Parties with respect
                    to the claims advanced in the Application that could trigger the dispute
                    resolution provisions of the Pact of Bogotá, in particular, those concern-
                    ing the Court’s jurisdiction.
                       50. Under Article 38 of the Statute, the function of the Court is to
                    decide in accordance with international law disputes that States submit to
                    it. By virtue of Article XXXI of the Pact of Bogotá, the States parties
                    agreed to accept the compulsory jurisdiction of the Court, in conformity
                    with Article 36, paragraph 2, of the Statute, for “all disputes of a juridical
                    nature that arise among them”. The existence of a dispute between the
                    parties is a condition of the Court’s jurisdiction. Such a dispute, accord-
                    ing to the established case law of the Court, is “a disagreement on a point
                    of law or fact, a conflict of legal views or of interests between two p
                                                                                          ­ ersons”
                    (Mavrommatis Palestine Concessions, Judgment No. 2, 1924, P.C.I.J.,
                    Series A, No. 2, p. 11 ; see also Application of the International Convention
                    on the Elimination of All Forms of Racial Discrimination (Georgia v. Rus‑
                    sian Federation), Preliminary Objections, Judgment, I.C.J. Reports
                    2011 (I), p. 84, para. 30). “It must be shown that the claim of one party
                    is positively opposed by the other.” (South West Africa (Ethiopia v. South
                    Africa ; Liberia v. South Africa), Preliminary Objections, Judgment,
                    I.C.J. Reports 1962, p. 328.) It does not matter which one of them
                    advances a claim and which one opposes it. What matters is that “the two
                    sides hold clearly opposite views concerning the question of the perfor-
                    mance or non‑performance of certain” international obligations (Inter‑
                    pretation of Peace Treaties with Bulgaria, Hungary and Romania, First
                    Phase, Advisory Opinion, I.C.J. Reports 1950, p. 74).

                       The Court recalls that “[w]hether there exists an international dispute is
                    a matter for objective determination” by the Court (ibid. ; see also Ques‑
                    tions relating to the Obligation to Prosecute or Extradite (Belgium v. Sen‑
                    egal), Judgment, I.C.J. Reports 2012 (II), p. 442, para. 46 ; Application of
                    the International Convention on the Elimination of All Forms of Racial Dis‑
                    crimination (Georgia v. Russian Federation), Preliminary Objections,

                    27




6 CIJ1092.indb 50                                                                                     15/02/17 08:34

                    27 	      sovereign rights and maritime spaces (judgment)

                    Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30 ; Nuclear Tests (Austra‑
                    lia v. France), Judgment, I.C.J. Reports 1974, p. 271, para. 55 ; Nuclear
                    Tests (New Zealand v. France), Judgment, I.C.J. Reports 1974, p. 476,
                    para. 58). “The Court’s determination must turn on an examination of
                    the facts. The matter is one of substance, not of form.” (Application of the
                    International Convention on the Elimination of All Forms of Racial Dis‑
                    crimination (Georgia v. Russian Federation), Preliminary Objections,
                    Judgment, I.C.J. Reports 2011 (I), p. 84, para. 30.)
                       51. According to Article 40, paragraph 1, of the Statute and Article 38,
                    paragraph 2, of the Rules of Court, the Applicant is required to indicate the
                    “subject of the dispute” in the Application, specifying the “precise nature of
                    the claim” (see also Obligation to Negotiate Access to the Pacific Ocean
                    (Bolivia v. Chile), Preliminary Objection, Judgment, I.C.J. Reports 2015
                    (II), p. 602, para. 25 ; Fisheries Jurisdiction (Spain v. Canada), Jurisdiction
                    of the Court, Judgment, I.C.J. Reports 1998, p. 448, para. 29). However,
                         “[i]t is for the Court itself . . . to determine on an objective basis the
                         subject‑matter of the dispute between the parties, that is, to ‘isolate
                         the real issue in the case and to identify the object of the claim’
                         (Nuclear Tests (Australia v. France), Judgment, I.C.J. Reports 1974,
                         p. 262, para. 29 ; Nuclear Tests (New Zealand v. France), Judgment,
                         I.C.J. Reports 1974, p. 466, para. 30)” (Obligation to Negotiate Access
                         to the Pacific Ocean (Bolivia v. Chile), Preliminary Objection, Judg‑
                         ment, I.C.J. Reports 2015 (II), p. 602, para. 26).
                       52. In principle, the critical date for determining the existence of a dis-
                    pute is the date on which the application is submitted to the Court (Appli‑
                    cation of the International Convention on the Elimination of All Forms of
                    Racial Discrimination (Georgia v. Russian Federation), Preliminary Objec‑
                    tions, Judgment, I.C.J. Reports 2011 (I), p. 85, para. 30 ; Questions of
                    Interpretation and Application of the 1971 Montreal Convention arising
                    from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya v. United
                    Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1998,
                    pp. 25‑26, paras. 43‑45 ; Questions of Interpretation and Application of the
                    1971 Montreal Convention arising from the Aerial Incident at Lockerbie
                    (Libyan Arab Jamahiriya v. United States of America), Preliminary
                    Objections, Judgment, I.C.J. Reports 1998, pp. 130‑131, paras. 42‑44).

                                                        *  *
                       53. In its Application, Nicaragua indicates that the subject of the dis-
                    pute it submits to the Court is as follows: “The dispute concerns the vio-
                    lations of Nicaragua’s sovereign rights and maritime zones declared by
                    the Court’s Judgment of 19 November 2012 and the threat of the use of
                    force by Colombia in order to implement these violations.”

                      In the submissions set out in the Memorial (see paragraph 12 above),
                    Nicaragua requests the Court to determine two principal claims ; one

                    28




6 CIJ1092.indb 52                                                                                     15/02/17 08:34

                    28 	      sovereign rights and maritime spaces (judgment)

                    relates to Colombia’s alleged violations of Nicaragua’s maritime zones as
                    delimited by the Court in its 2012 Judgment “as well as Nicaragua’s sov-
                    ereign rights and jurisdiction in these zones”, and the other concerns
                    Colombia’s alleged breach of its obligation not to use or threaten to use
                    force under Article 2, paragraph 4, of the Charter of the United Nations
                    and customary international law.

                       54. Nicaragua claims that, in the period between the delivery of the
                    2012 Judgment and the date of the filing of the Application on 26 Novem-
                    ber 2013, Colombia first asserted that the 2012 Judgment was not appli-
                    cable. On 9 September 2013, it enacted Presidential Decree 1946 on the
                    establishment of an “Integral Contiguous Zone” (hereinafter “Decree
                    1946”) that partially overlapped with the maritime zones that the Court
                    declared appertain to Nicaragua. Moreover, according to Nicaragua,
                    Colombia started a programme of military and surveillance operations in
                    those maritime areas. Nicaragua also states that Colombia took steps
                    using military vessels and aircraft to intimidate Nicaraguan vessels and
                    that it continued to issue licenses authorizing fishing in the waters con-
                    cerned.

                                                          *

                      55. In supporting its second preliminary objection, Colombia contends
                    that at no time up to the critical date of 26 November 2013, the date on
                    which Nicaragua filed its Application, did Nicaragua ever indicate to
                    Colombia, by any modality, that Colombia was violating Nicaragua’s
                    sovereign rights and maritime zones declared by the 2012 Judgment or
                    that it was threatening to use force. It argues that Nicaragua had not
                    raised any complaints with Colombia, either in writing or orally until
                    almost ten months after it filed the Application and three weeks before it
                    submitted its Memorial, namely, until it sent a diplomatic Note to Colom-
                    bia on 13 September 2014. Colombia alleges that this Note “is a transpar-
                    ent effort to manufacture a case where none exists”.

                       56. Colombia claims that Nicaragua’s Application came as a “com-
                    plete surprise”, given the peaceful situation at sea and the Parties’ repeated
                    statements that they were intent on negotiating a treaty to implement the
                    2012 Judgment. It contends that, prior to the filing of the Application,
                    and even for a significant period afterwards, there was no dispute over
                    any allegations of violation by Colombia of Nicaragua’s maritime spaces,
                    or threat of the use of force, that could have formed the basis of negotia-
                    tions.
                       57. With regard to Nicaragua’s allegation that Colombia had repudi-
                    ated the 2012 Judgment, Colombia states that
                         “Colombia accepts that the Judgment [of 2012] is binding upon it in
                         international law. The Colombian Constitutional Court took the

                    29




6 CIJ1092.indb 54                                                                                    15/02/17 08:34

                    29 	      sovereign rights and maritime spaces (judgment)

                         same position in its decision of 2 May 2014. The question that has
                         arisen in Colombia is how to implement the 2012 Judgment domesti-
                         cally, having regard to the relevant constitutional provisions and the
                         nature of Colombia’s legal system with respect to boundaries.”
                    Colombia maintains that, under Article 101 of its Constitution, a change
                    to its boundaries can only be effected by the conclusion of a treaty and
                    that Nicaragua had expressed its willingness to enter into negotiations
                    with Colombia regarding the possibility of concluding such a treaty.
                       58. With regard to Presidential Decree 1946 on an “Integral Contigu-
                    ous Zone” enacted on 9 September 2013 and subsequently amended by
                    Decree 1119 of 17 June 2014, Colombia argues that although its own
                    entitlement to a contiguous zone around its islands was fully addressed by
                    the Parties in the case concluded with the 2012 Judgment, the delimita-
                    tion of that zone was not an issue addressed or decided by the Court.
                    Colombia claims that, like all other States, it is entitled to such a mari-
                    time zone, which is governed by customary international law. It states
                    that its
                         “Integral Contiguous Zone (i) is necessary for the orderly manage-
                         ment, policing and maintenance of public order in the maritime spaces
                         in the Archipelago of San Andrés, Providencia and Santa Catalina,
                         (ii) is to be applied in conformity with international law having due
                         regard to the rights of other States, (iii) is in conformity with custom-
                         ary international law, and (iv) consequently, cannot be said to be
                         contrary to the Court’s Judgment of 19 November 2012”.
                      59. Moreover, Colombia maintains that, under Decree 1946, its right
                    to sanction infringements of laws and regulations concerning the matters
                    mentioned in the Decree would only be exercised in relation to acts com-
                    mitted in its insular territories or in their territorial sea, which, according
                    to Colombia, “corresponds to customary international law”.
                      60. Finally, Colombia denies that there existed, at the date of the filing
                    of the Application, any dispute between the Parties concerning a threat of
                    use of force at sea, let alone any violation of Article 2, paragraph 4, of the
                    Charter of the United Nations. It maintains that it had given instructions
                    to its naval forces to avoid any risk of confrontation with Nicaragua at
                    sea. It claims that, as confirmed by members of Nicaragua’s Executive
                    and Military, “the situation in the south‑western Caribbean was calm,
                    and that no problems existed”.


                                                          *

                       61. Nicaragua, for its part, first points to the declarations and state-
                    ments of Colombia’s senior officials, including its Head of State, its For-
                    eign Minister and the Chief of its Navy, which, it claims, indicate that
                    Colombia would not accept the delimitation of the maritime zones as

                    30




6 CIJ1092.indb 56                                                                                     15/02/17 08:34

                    30 	      sovereign rights and maritime spaces (judgment)

                    determined by the Court in the 2012 Judgment. It particularly refers to
                    the declaration made on 9 September 2013 by the President of Colombia
                    on the “integral strategy of Colombia on the Judgment of the Interna-
                    tional Court of Justice”, in which the President announced, inter alia, that
                    the 2012 Judgment would not be applicable until a treaty had been con-
                    cluded with Nicaragua. Nicaragua contends that, with the “integral strat-
                    egy” and the subsequent actions taken in line with the instructions of the
                    President, Colombia hardened its position in defiance of the 2012 Judg-
                    ment. Nicaragua claims that Colombia could not fail to see that there was
                    a dispute between the Parties.
                       62. Nicaragua states that Decree 1946 draws a contiguous zone joining
                    together the contiguous zones of all the islands and cays of Colombia in
                    the Western Caribbean Sea. It argues that neither the size of the contigu-
                    ous zone, nor the nature of the rights and jurisdiction that Colombia
                    claims within it, are consistent with the definition of the contiguous zone
                    recognized by international law. Moreover, according to Nicaragua,
                    Decree 1946 purports to attribute to Colombia maritime areas that the
                    Court determined in its 2012 Judgment appertain to Nicaragua. By issu-
                    ing that Decree, Nicaragua alleges, “Colombia transformed into national
                    law its rejection and defiance of the . . . 2012 Judgment” of the Court.
                       63. Nicaragua also alleges that a series of incidents involving vessels or
                    aircraft of Colombia occurred at sea. According to Nicaragua, a number
                    of such incidents took place between the date of the 2012 Judgment and
                    the date of the filing of the Application in the waters declared by the
                    2012 Judgment to be Nicaraguan. It claims that the conversations between
                    the commanders of the Colombian navy frigates and the agents of Nica-
                    ragua’s Coast Guard during these alleged incidents demonstrate that the
                    Parties held conflicting claims of maritime entitlements to the areas con-
                    cerned.
                       64. Nicaragua points out that since the maritime boundary between the
                    Parties out to 200 nautical miles from the Nicaraguan coast was fixed by
                    the Court, both Nicaragua and Colombia have known for almost three
                    years the geographical extent of each other’s maritime rights. According to
                    Nicaragua, after the 2012 Judgment was rendered, however, Colombia has
                    continued to assert its “sovereignty” and maritime entitlements in Nicara-
                    gua’s waters and to issue fishing permits to its nationals to exploit the
                    resources in Nicaragua’s maritime area. Nicaragua explains that its pur-
                    pose in referring to facts having occurred after the date of the filing of its
                    Application is to demonstrate that the problem is a continuing one.
                       65. In relation to its allegations of Colombia’s threat of use of force,
                    Nicaragua contends that in furtherance of its assertion of “sovereignty”,
                    Colombia has regularly “harassed” Nicaraguan fishing vessels in Nicara-
                    guan waters, particularly in the rich fishing ground known as “Luna
                    Verde”, located around the intersection of meridian 82° with parallel 15°
                    in waters the Court declared to belong to Nicaragua. It asserts that
                    Colombia has done so by directing Colombian navy frigates to chase
                    away Nicaraguan fishing boats and fishing vessels licensed by Nicaragua,

                    31




6 CIJ1092.indb 58                                                                                    15/02/17 08:34

                    31 	      sovereign rights and maritime spaces (judgment)

                    as well as by commanding its military aircraft to “harass” Nicaraguan
                    fishing vessels by air.
                       66. Nicaragua claims that it “has consistently met Colombia’s refusal
                    to comply with the . . . 2012 Judgment and its provocative conduct within
                    Nicaragua’s waters with patience and restraint”. Nicaraguan naval forces
                    have been ordered to avoid any engagement with Colombia’s navy
                    and, in fact, have kept their distance from the Colombian navy as far as
                    possible. Nicaragua emphasizes, however, that its “conciliatory, non‑­
                    escalatory position . . . has in no way reduced the disagreement or made
                    the dispute go away”.

                                                        *  *
                       67. The Court recalls (see paragraph 53 above) that Nicaragua makes
                    two distinct claims — one that Colombia has violated Nicaragua’s sover-
                    eign rights and maritime zones, and the other that Colombia has breached
                    its obligation not to use or threaten to use force. The Court will examine
                    these two claims separately in order to determine, with respect to each of
                    them, whether there existed a dispute within the meaning set out in para-
                    graphs 50 to 52 above at the date of filing of the Application.

                       68. The Court notes that, in support of their respective positions on
                    the existence of a dispute with regard to Nicaragua’s first claim, the Par-
                    ties primarily refer to declarations and statements made by the highest
                    representatives of the Parties, to Colombia’s enactment of Decree 1946,
                    and to the alleged incidents at sea.
                       69. Considering, first, the declarations and statements of the senior offi-
                    cials of the two States, the Court observes that, following the delivery of the
                    2012 Judgment, the President of Colombia proposed to Nicaragua to nego-
                    tiate a treaty concerning the effects of that Judgment, while the Nicaraguan
                    President, on a number of occasions, expressed a willingness to enter into
                    negotiations for the conclusion of a treaty to give effect to the Judgment,
                    by addressing Colombia’s concerns in relation to fishing, ­environmental
                    protection and drug trafficking. The Court considers that the fact that
                    the Parties remained open to a dialogue does not by itself prove that, at the
                    date of the filing of the Application, there existed no dispute between them
                    concerning the subject‑matter of Nicaragua’s first claim.
                       The Court notes that Colombia took the view that its rights were
                    “infringed” as a result of the maritime delimitation by the 2012 Judg-
                    ment. After his meeting with the President of Nicaragua on 1 December
                    2012, President Juan Manuel Santos of Colombia stated that “we will
                    continue — and we said this clearly to President Ortega — looking for
                    the reestablishment of the rights that this Judgment breached in a grave
                    matter for the Colombians”.
                       Nicaragua, for its part, insisted that the maritime zones declared by the
                    Court in the 2012 Judgment must be respected. On 10 September 2013,
                    following Colombia’s issuance of Decree 1946, when President Santos

                    32




6 CIJ1092.indb 60                                                                                     15/02/17 08:34

                    32 	      sovereign rights and maritime spaces (judgment)

                    r­eiterated Colombia’s position on the implementation of the 2012 Judg-
                     ment, President Daniel Ortega of Nicaragua reportedly stated that :

                           “We understand the position taken by President Santos, but we
                         cannot say that we agree with the position of President Santos . . .
                         We do agree that it is necessary to dialogue, we do agree that it is
                         necessary to look for some kind of agreement, treaty, whatever we
                         want to call it, to put into practice in a harmonious way . . . the Judg-
                         ment of the International Court of Justice . . .”
                    It is apparent from these statements that the Parties held opposing views
                    on the question of their respective rights in the maritime areas covered by
                    the 2012 Judgment.
                       70. With regard to Colombia’s proclamation of an “Integral Contigu-
                    ous Zone”, the Court notes that the Parties took different positions on
                    the legal implications of such action in international law. While Colombia
                    maintained that it was entitled to such a contiguous zone as defined by
                    Decree 1946 under customary international law, Nicaragua contended
                    that Decree 1946 violated its “sovereign rights and maritime zones” as
                    adjudged by the Court in the 2012 Judgment.

                       71. Regarding the incidents at sea alleged to have taken place before
                    the critical date, the Court considers that, although Colombia rejects
                    Nicaragua’s characterization of what happened at sea as “incidents”, it
                    does not rebut Nicaragua’s allegation that it continued exercising juris-
                    diction in the maritime spaces that Nicaragua claimed as its own on the
                    basis of the 2012 Judgment.
                       72. Concerning Colombia’s argument that Nicaragua did not lodge a
                    complaint of alleged violations with Colombia through diplomatic chan-
                    nels until long after it filed the Application, the Court is of the view that
                    although a formal diplomatic protest may be an important step to bring
                    a claim of one party to the attention of the other, such a formal protest is
                    not a necessary condition. As the Court held in the case concerning Appli‑
                    cation of the International Convention on the Elimination of All Forms of
                    Racial Discrimination (Georgia v. Russian Federation), in determining
                    whether a dispute exists or not, “[t]he matter is one of substance, not of
                    form” (Preliminary Objections, Judgment, I.C.J. Reports 2011 (I), p. 84,
                    para. 30).
                       73. The Court notes that, although Nicaragua did not send its formal
                    diplomatic Note to Colombia in protest at the latter’s alleged violations
                    of its maritime rights at sea until 13 September 2014, almost ten months
                    after the filing of the Application, in the specific circumstances of the
                    present case, the evidence clearly indicates that, at the time when the
                    Application was filed, Colombia was aware that its enactment of
                    Decree 1946 and its conduct in the maritime areas declared by the
                    2012 Judgment to belong to Nicaragua were positively opposed by Nica-
                    ragua. Given the public statements made by the highest representatives of

                    33




6 CIJ1092.indb 62                                                                                    15/02/17 08:34

                    33 	      sovereign rights and maritime spaces (judgment)

                    the Parties, such as those referred to in paragraph 69, Colombia could
                    not have misunderstood the position of Nicaragua over such differences.

                      74. Based on the evidence examined above, the Court finds that, at the
                    date on which the Application was filed, there existed a dispute concern-
                    ing the alleged violations by Colombia of Nicaragua’s rights in the mari-
                    time zones which, according to Nicaragua, the Court declared in its
                    2012 Judgment appertain to Nicaragua.
                      75. The Court now turns to the question of the existence of a dispute
                    with regard to Nicaragua’s second claim, namely that Colombia, by its
                    conduct, has breached its obligation not to use or threaten to use force
                    under Article 2, paragraph 4, of the Charter of the United Nations and
                    customary international law.

                       76. Although Nicaragua refers to a number of incidents which alleg-
                    edly occurred at sea, the Court observes that, with regard to those which
                    allegedly occurred before the critical date, nothing in the evidence sug-
                    gests that Nicaragua had indicated that Colombia had violated its obliga-
                    tions under Article 2, paragraph 4, of the Charter of the United Nations
                    or under customary international law regarding the threat or use of force.
                    On the contrary, members of Nicaragua’s executive and military authori-
                    ties confirmed that the situation at sea was calm and stable. On 14 August
                    2013, on the occasion of the 33rd anniversary of Nicaragua’s naval forces,
                    the President of Nicaragua stated that :


                            “[W]e must recognize that in the middle of all this media turbu-
                         lence, the Naval Force of Colombia, which is very powerful, that
                         certainly has a very large military power, has been careful, has been
                         respectful and there has not been any kind of confrontation between
                         the Colombian and Nicaraguan Navy . . .”
                      On 18 November 2013, the Chief of the Nicaraguan Naval Force stated
                    that “in one year of being there we have not had any problems with the
                    Colombian Naval Forces”, that the forces of the two countries
                    “maintain[ed] a continuous communication” and that “we have not had
                    any conflicts in those waters”.
                      77. Furthermore, the Court observes that the alleged incidents that
                    were said to have occurred before Nicaragua filed its Application relate to
                    Nicaragua’s first claim rather than a claim concerning a threat of use of
                    force under Article 2, paragraph 4, of the Charter of the United Nations
                    and customary international law.
                      78. Given these facts, the Court considers that, at the date on which
                    the Application was filed, the dispute that existed between Colombia and
                    Nicaragua did not concern Colombia’s possible violations of Article 2,
                    paragraph 4, of the Charter of the United Nations and customary inter-
                    national law prohibiting the use or threat of use of force.

                    34




6 CIJ1092.indb 64                                                                                 15/02/17 08:34

                    34 	      sovereign rights and maritime spaces (judgment)

                        79. In light of the foregoing considerations, the Court concludes that,
                    at the time Nicaragua filed its Application, there existed a dispute
                    ­concerning the alleged violations by Colombia of Nicaragua’s rights in
                     the maritime zones which, according to Nicaragua, the Court declared in
                     its 2012 Judgment appertain to Nicaragua. Consequently, Colombia’s
                     second preliminary objection must be rejected with regard to Nicaragua’s
                     first claim and upheld with regard to its second claim.


                                        IV. Third Preliminary Objection

                       80. In its third preliminary objection, Colombia argues that the Court
                    lacks jurisdiction because Article II of the Pact of Bogotá imposes a pre-
                    condition on the recourse by the States parties to judicial settlement,
                    which was not met at the date of Nicaragua’s filing of its Application.

                      81. Article II of the Pact of Bogotá, which has already been quoted in
                    paragraph 41, reads as follows :
                            “The High Contracting Parties recognize the obligation to settle
                         international controversies by regional pacific procedures before
                         referring them to the Security Council of the United Nations.
                            Consequently, in the event that a controversy arises between two
                         or more signatory States which, in the opinion of the parties, cannot
                         be settled by direct negotiations through the usual diplomatic chan-
                         nels, the parties bind themselves to use the procedures established in
                         the present Treaty, in the manner and under the conditions provided
                         for in the following articles, or, alternatively, such special procedures
                         as, in their opinion, will permit them to arrive at a solution.”
                       82. Referring to the 1988 Judgment in the Border and Transborder
                    Armed Actions (Nicaragua v. Honduras) case (hereinafter the “1988 Judg-
                    ment”), Colombia claims that recourse to the pacific procedures of the
                    Pact would be in conformity with Article II only if an attempt at negoti-
                    ating a settlement had been made in good faith, and it is clear, after rea-
                    sonable efforts, that a deadlock had been reached and that there was no
                    likelihood of resolving the dispute by such means. Colombia asserts that,
                    contrary to what Nicaragua claims, the term “in the opinion of the par-
                    ties” in Article II should refer to the opinion of both parties, as stated in
                    the English, Portuguese and Spanish versions of the Pact, rather than the
                    opinion of one of the parties. Colombia contends that, based on the con-
                    duct of both itself and Nicaragua, it could not be concluded that the
                    alleged controversy, in the opinion of the Parties, could not be settled by
                    direct negotiations through the usual diplomatic channels at the time of
                    Nicaragua’s filing of the Application.
                       83. Colombia claims that the fact that the Parties had been engaged in
                    dialogue on the possibility of negotiating a treaty with a view to imple-
                    menting the 2012 Judgment indicates that the two sides remained willing

                    35




6 CIJ1092.indb 66                                                                                    15/02/17 08:34

                    35 	      sovereign rights and maritime spaces (judgment)

                    to settle their differences through direct negotiations. To demonstrate
                    such intention on the part of Nicaragua, Colombia in its written plead-
                    ings refers to a number of statements and declarations made by the Nica-
                    raguan President to that effect.
                        84. Colombia contends that even after the filing of its Application, it
                    was reported that the Nicaraguan President on several occasions still
                    talked about signing agreements with Colombia and proposed to set up a
                    bi‑national commission to co‑ordinate the fishing operations, antidrug
                    patrolling and the joint administration for the Seaflower Biosphere
                    Marine Reserve in the Caribbean Sea, on the basis of the delimitation
                    established by the Court.
                        85. Colombia asserts that the Chief of the Nicaraguan Naval Force
                    and the Chief of Nicaragua’s army held the same view about peace and
                    stability in the waters concerned. This fact confirms, according to Colom-
                    bia, that up to the filing of the Application, Nicaragua was of the opinion
                    that the two maritime neighbours maintained good relations, there had
                    been no naval “incidents”, and they could resolve their differences by way
                    of negotiations. Colombia argues that Nicaragua’s filing of its Applica-
                    tion “was completely at odds with reality”.
                        86. Colombia maintains that it also held the opinion that any maritime
                    issues between the two Parties arising as a result of the Court’s 2012 Judg-
                    ment could be settled by way of direct negotiations. It claims that Nica-
                    ragua incorrectly inferred from the Colombian President’s declaration of
                    19 November 2012 that Colombia rejected the Court’s 2012 Judgment.
                    Colombia points out that, upon instruction from its President, its Foreign
                    Minister had already commenced discussions with her Nicaraguan
                    ­counterpart on 20 November 2012. It further refers to the statement by
                     its Foreign Minister on 14 September 2013, where she reiterated that
                     “Colombia is open to dialogue with Nicaragua to sign a treaty that estab-
                     lishes the boundaries and a legal regime that contributes to the security
                     and stability in the region”.
                        87. Colombia explains that the protection of the historic fishing rights
                     of the people of the Archipelago of San Andrés, Providencia and Santa
                     Catalina is of paramount importance for the country. It underscores that
                     the declarations made by Colombia’s highest authorities in the wake of
                     the 2012 Judgment must be understood in that context and, contrary to
                     what Nicaragua seeks to portray, they in no way imply any disregard for
                     the Judgment of the Court. Colombia contends that the timing of Nicara-
                     gua’s Application was due not to allegedly futile negotiations, but to the
                     fact that the Pact of Bogotá would soon cease to be in force between the
                     Parties.


                                                         *
                      88. For its part, Nicaragua rejects the interpretation of Article II
                    advanced by Colombia, maintaining that Colombia misreads the Court’s

                    36




6 CIJ1092.indb 68                                                                                  15/02/17 08:34

                    36 	      sovereign rights and maritime spaces (judgment)

                    1988 Judgment. It contends that the Court, in that Judgment, explicitly
                    declined to apply the jurisprudence relating to compromissory clauses in
                    other treaties but referred to the opinion of the parties regarding the pos-
                    sibility of a negotiated settlement as provided for by Article II. Relying
                    on the French version of the Pact, Nicaragua argues that Article II of the
                    Pact requires the Court to determine whether, from an objective stand-
                    point, one of the parties was of the opinion that the dispute could not be
                    settled by direct negotiations.
                       89. Nicaragua contends that the present dispute arose from Colom-
                    bia’s actions subsequent to the delivery of the 2012 Judgment, with
                    Colombia first rejecting the 2012 Judgment, then asserting new claims to
                    the waters adjudged by the Court to appertain to Nicaragua and exercis-
                    ing purported sovereign rights and jurisdiction in those waters. According
                    to Nicaragua, the events which occurred in the two and a half months
                    leading up to the Application demonstrate that the Parties were of the
                    opinion that their dispute concerning Colombia’s violation of Nicara-
                    gua’s sovereign rights and maritime zones could not be settled by direct
                    negotiations. It points out that three days after the issuance of Decree 1946,
                    President Juan Manuel Santos asked the Colombian Constitutional Court
                    to declare Articles XXXI and L of the Pact of Bogotá unconstitutional,
                    for, in his view, the Colombian Constitution only permits national bound-
                    aries to be modified by means of duly ratified treaties.

                      Nicaragua alleges that the President of Colombia also stated that, with-
                    out a treaty with Nicaragua, Colombia would continue to “exercise sov-
                    ereignty right up to the 82nd Meridian” which it had historically claimed
                    as a maritime frontier, notwithstanding the Court’s 2012 Judgment.

                       90. With regard to Colombia’s reference to the declaration of its For-
                    eign Minister that her country was open to dialogue (see paragraph 86
                    above), Nicaragua points out that following those remarks the Minister
                    also added that the Government of Colombia “awaits the decision of the
                    Constitutional Court before initiating any action”. Nicaragua claims
                    that, based on these declarations and statements, it was apparent to Nica-
                    ragua that Colombia was of the opinion that no negotiation was possible
                    between the Parties to settle the dispute relating to Colombia’s violations
                    of Nicaragua’s sovereign rights and maritime zones at the time of its filing
                    of the Application.
                       91. Nicaragua, while reiterating its willingness to negotiate a treaty
                    with Colombia for the implementation of the 2012 Judgment, emphasizes
                    that the subject‑matter for negotiations between the Parties is entirely
                    unrelated to the subject‑matter of the dispute in the present case. It claims
                    that Colombia in its preliminary objections has “carefully chosen to elide
                    the critical differences” between the two subject‑matters. Nicaragua main-
                    tains that it is — and has always been — open to discussion with Colom-
                    bia on the arrangements for fishing, environmental protection of the
                    Seaflower Biosphere Marine Reserve and the fight against drug‑­trafficking

                    37




6 CIJ1092.indb 70                                                                                    15/02/17 08:34

                    37 	      sovereign rights and maritime spaces (judgment)

                    in the Caribbean Sea, but it “is absolutely not prepared to give up the
                    maritime boundaries that the Court has drawn” between the Parties.

                                                        *  *
                       92. The Court recalls that in the 1988 Judgment, it decided that, for
                    the purpose of determining the application of Article II of the Pact, it was
                    not “bound by the mere assertion of the one [p]arty or the other that its
                    opinion [was] to a particular effect”. The Court emphasized that “it must,
                    in the exercise of its judicial function, be free to make its own determina-
                    tion of that question on the basis of such evidence as is available to it”
                    (Border and Transborder Armed Actions, (Nicaragua v. Honduras), Juris‑
                    diction and Admissibility, Judgment, I.C.J. Reports 1988, p. 95, para. 65).
                       93. The Court made clear that the parties are expected to provide sub-
                    stantive evidence to demonstrate that they considered in good faith that
                    their dispute could or could not be settled by direct negotiations through
                    the usual diplomatic channels. The critical date at which “the opinion of
                    the parties” has to be ascertained for the application of Article II of the
                    Pact is the date on which proceedings are instituted.
                       94. Moreover, in its 1988 Judgment, the Court took note of the discrep-
                    ancy between the French text and the other three official texts (English,
                    Portuguese and Spanish) of Article II ; the former refers to the opinion of
                    one of the parties (“de l’avis de l’une des parties”), while the latter three
                    refer to the opinion of both parties. The Court, however, did not consider
                    it necessary to resolve the problem posed by that textual discrepancy before
                    proceeding to the consideration of the application of Article II of the Pact
                    in that case. It proceeded on the basis that it would consider whether the
                    “opinion” of both parties was that it was not possible to settle the dispute
                    by negotiation, subject to demonstration of evidence by the parties.
                       95. In the present case, as in the 1988 Judgment, it will not be neces-
                    sary for the Court to rehearse the arguments put forward by the Parties
                    with regard to the interpretation of the term “in the opinion of the par-
                    ties” (“de l’avis de l’une des parties”) in Article II of the Pact. The Court
                    will begin by determining whether the evidence provided demonstrates
                    that, at the date of Nicaragua’s filing of the Application, neither of the
                    Parties could plausibly maintain that the dispute between them could be
                    settled by direct negotiations through the usual diplomatic channels (see,
                    in this regard, ibid., p. 99, para. 75).
                       96. The Court recalls that statements and declarations referred to by
                    the Parties in their written and oral pleadings are all made by the highest
                    representatives of the two States. As the Court stated in the Georgia v.
                    Russian Federation case,
                         “in general, in international law and practice, it is the Executive of
                         the State that represents the State in its international relations and
                         speaks for it at the international level (Armed Activities on the Terri‑
                         tory of the Congo (New Application: 2002) (Democratic Republic of
                         the Congo v. Rwanda), Jurisdiction and Admissibility, Judgment,

                    38




6 CIJ1092.indb 72                                                                                   15/02/17 08:34

                    38 	      sovereign rights and maritime spaces (judgment)

                         I.C.J. Reports 2006, p. 27, paras. 46‑47). Accordingly, primary atten-
                         tion will be given to statements made or endorsed by the Executives
                         of the two Parties.” (Application of the International Convention on the
                         Elimination of All Forms of Racial Discrimination (Georgia v. Russian
                         Federation), Preliminary Objections, Judgment, I.C.J. Reports
                         2011 (I), p. 87, para. 37.)
                    The Court therefore considers that, in determining the Parties’ positions
                    with regard to the possibility of a negotiated settlement, it may rely on
                    such statements and declarations to draw its findings.
                       97. The Court observes that, through various communications between
                    the Heads of State of the two countries since the delivery of the 2012 Judg-
                    ment, each Party had indicated that it was open to dialogue to address
                    some issues raised by Colombia as a result of the Judgment.
                       The Nicaraguan President expressed Nicaragua’s willingness to negoti-
                    ate a treaty or agreement with Colombia so as to accommodate the latter’s
                    domestic requirement under national law for the implementation of the
                    Judgment. The issues that the Parties identified for possible dialogue
                    include fishing activities of the inhabitants of San Andrés, Providencia and
                    Santa Catalina in waters that have been recognized as appertaining to
                    Nicaragua by the Court, the protection of the Seaflower Biosphere Marine
                    Reserve, and the fight against drug trafficking in the Caribbean Sea.
                       98. The Court notes, however, that the above‑mentioned subject‑matter
                    for negotiation is different from the subject‑matter of the dispute between
                    the Parties. According to Nicaragua, negotiations between the Parties
                    should have been conducted on the basis that the prospective treaty would
                    not affect the maritime zones as declared by the 2012 Judgment. In other
                    words, for Nicaragua, such negotiations had to be restricted to the modal-
                    ities or mechanisms for the implementation of the said Judgment.
                       Colombia did not define the subject‑matter of the negotiations in the
                    same way. In the words of its Foreign Minister, it intended to “sign a
                    treaty that establishes the boundaries and a legal regime that contributes
                    to the security and stability in the region” (emphasis added).
                       99. The Court considers that Colombia’s argument that the Parties
                    remained open to dialogue, at least on the date of the filing of the Appli-
                    cation, is not a decisive factor, because what is essential for the Court to
                    decide is whether, on that date, given the positions and conduct of the
                    Parties in respect of Colombia’s alleged violations of Nicaragua’s sover-
                    eign rights and maritime zones delimited by the Court in 2012, the Parties
                    considered in good faith a certain possibility of a negotiated settlement to
                    exist or not to exist.
                       100. The Court notes that the Parties do not dispute that the situation
                    at sea was “calm” and “stable” throughout the relevant period. That fact,
                    nevertheless, is not necessarily indicative that, in the opinion of the Par-
                    ties, the dispute in the present case could be settled by negotiations. From
                    the inception of the events following the delivery of the 2012 Judgment,
                    Nicaragua was firmly opposed to Colombia’s conduct in the areas that

                    39




6 CIJ1092.indb 74                                                                                   15/02/17 08:34

                    39 	      sovereign rights and maritime spaces (judgment)

                    the 2012 Judgment declared appertain to Nicaragua. Colombia’s position
                    on the negotiation of a treaty was equally firm during the entire course of
                    its communications with Nicaragua. No evidence submitted to the Court
                    indicates that, on the date of Nicaragua’s filing of the Application, the
                    Parties had contemplated, or were in a position, to hold negotiations to
                    settle the dispute concerning the alleged violations by Colombia of Nica-
                    ragua’s rights in the maritime zones which, according to Nicaragua, the
                    Court declared in its 2012 Judgment appertain to Nicaragua.
                       101. Given the above considerations, the Court concludes that at the
                    date on which Nicaragua filed its Application, the condition set out in
                    Article II was met. Therefore, Colombia’s third preliminary objection
                    must be rejected.


                                       V. Fourth Preliminary Objection

                       102. Nicaragua claims two bases for the jurisdiction of the Court. It
                    states that, should the Court find that it has no jurisdiction under Arti-
                    cle XXXI of the Pact of Bogotá, its jurisdiction could be founded on “its
                    inherent power to pronounce on the actions required by its Judgment[]”.
                    In its fourth preliminary objection, Colombia contends that the Court
                    has no “inherent jurisdiction” upon which Nicaragua can rely.

                       103. Colombia maintains that Nicaragua’s claim of “inherent jurisdic-
                    tion” can find no support either in the Statute of the Court or in its case
                    law. It argues that, if Nicaragua’s position is to be taken seriously, it would
                    strike at the foundation of consensual jurisdiction under Article 36 of the
                    Statute of the Court, for Nicaragua’s theory of “inherent jurisdiction”
                    ignores any conditions which States may have attached to their consent to
                    jurisdiction. It argues that, instead of applying the law and practice of this
                    Court, Nicaragua referred to the law and practice of the European Court
                    of Human Rights and the Inter‑American Court of Human Rights ; even
                    by doing so, Nicaragua ignores the explicit statutory authority afforded to
                    those courts for monitoring the implementation of their decisions.

                                                        *  *
                      104. The Court notes that “inherent jurisdiction” claimed by Nicara-
                    gua is an alternative ground that it invokes for the establishment of the
                    Court’s jurisdiction in the present case. Nicaragua’s argument, could, in
                    any event, apply only to the dispute that existed at the time of filing of the
                    Application. Since the Court has founded its jurisdiction with regard to
                    that dispute on the basis of Article XXXI of the Pact of Bogotá, it consid-
                    ers that there is no need to deal with Nicaragua’s claim of “inherent juris-
                    diction”, and therefore will not take any position on it. Consequently,
                    there is no ground for the Court to rule upon Colombia’s fourth prelimi-
                    nary objection.

                    40




6 CIJ1092.indb 76                                                                                     15/02/17 08:34

                    40 	      sovereign rights and maritime spaces (judgment)

                                        VI. Fifth Preliminary Objection

                       105. Colombia’s fifth preliminary objection is that the present Applica-
                    tion is an attempt to enforce the 2012 Judgment even though the Court
                    has no post‑adjudication enforcement jurisdiction. Colombia maintains
                    that the Charter of the United Nations and the Statute of the Court are
                    based upon a division of functions according to which the Court is
                    entrusted with the task of adjudication, while post‑adjudication enforce-
                    ment is reserved for the Security Council in accordance with paragraph 2
                    of Article 94 of the Charter, which provides :

                           “If any party to a case fails to perform the obligations incumbent
                         upon it under a judgment rendered by the Court, the other party may
                         have recourse to the Security Council, which may, if it deems neces-
                         sary, make recommendations or decide upon measures to be taken to
                         give effect to the judgment.”
                    According to Colombia, the same division of functions is recognized in
                    the Pact of Bogotá, Article L of which provides :
                            “If one of the High Contracting Parties should fail to carry out the
                         obligations imposed upon it by a decision of the International Court
                         of Justice or by an arbitral award, the other party or parties concerned
                         shall, before resorting to the Security Council of the United Nations,
                         propose a Meeting of Consultation of Ministers of Foreign Affairs to
                         agree upon appropriate measures to ensure the fulfilment of the judi-
                         cial decision or arbitral award.”
                    Colombia’s position is that the heart of Nicaragua’s case is an allegation
                    that Colombia is in breach of the 2012 Judgment and that Nicaragua is
                    entitled to obtain further relief from the Court to enforce compliance
                    with that Judgment.

                                                         *
                       106. Nicaragua denies that its Application in the present proceedings
                    represents an attempt to obtain post‑adjudicative enforcement measures.
                    It maintains that the subject‑matter of its Application is the violation by
                    Colombia of Nicaragua’s sovereign rights in maritime spaces adjudged by
                    the Court in 2012 to belong to Nicaragua. Nicaragua also rejects Colom-
                    bia’s analysis of Article 94, paragraph 2, of the Charter of the United
                    Nations and Article L of the Pact of Bogotá. According to Nicaragua,
                    neither provision operates in such a way as to preclude either the inherent
                    jurisdiction of the Court (see paragraphs 102 to 104 above) or jurisdiction
                    conferred by Article XXXI of the Pact of Bogotá.

                                                        *  *


                    41




6 CIJ1092.indb 78                                                                                   15/02/17 08:34

                    41 	      sovereign rights and maritime spaces (judgment)

                       107. Colombia’s fifth preliminary objection is directed first at Nicara-
                    gua’s alternative argument that the Court has an inherent jurisdiction in
                    relation to the present case. Colombia submits that, even if the Court
                    were to find — contrary to Colombia’s fourth preliminary objection —
                    that it possesses an inherent jurisdiction, such “inherent jurisdiction”
                    does not extend to a post‑adjudicative enforcement jurisdiction.

                       The Court has already held that it does not need to determine whether
                    it possesses an inherent jurisdiction, because of its finding that its jurisdic-
                    tion is founded upon Article XXXI of the Pact of Bogotá (see para-
                    graph 104 above). Accordingly, it is unnecessary to rule on Colombia’s
                    fifth preliminary objection in so far as it relates to inherent jurisdiction.

                       108. Nevertheless, Colombia indicated in its pleadings that its fifth pre-
                    liminary objection was also raised as an objection to the jurisdiction of
                    the Court under Article XXXI of the Pact of Bogotá. Colombia argues
                    that
                         “[e]ven assuming . . . that the Court still has jurisdiction in the instant
                         case under Article XXXI of the Pact of Bogotá, such jurisdiction . . .
                         would not extend to Nicaragua’s claims for enforcement by the Court
                         premised on Colombia’s alleged non‑compliance with the Judgment
                         of 2012”.
                       Since the Court has concluded that it has jurisdiction under Arti-
                    cle XXXI, the fifth preliminary objection must be addressed in so far as it
                    relates to jurisdiction under the Pact of Bogotá.
                       109. Colombia’s fifth preliminary objection rests on the premise that
                    the Court is being asked to enforce its 2012 Judgment. The Court agrees
                    with Colombia that it is for the Court, not Nicaragua, to decide the real
                    character of the dispute before it (see paragraph 51 above). Nevertheless,
                    as the Court has held (see paragraph 79 above), the dispute before it in
                    the present proceedings concerns the alleged violations by Colombia of
                    Nicaragua’s rights in the maritime zones which, according to Nicaragua,
                    the Court declared in its 2012 Judgment appertain to Nicaragua. As
                    between Nicaragua and Colombia, those rights are derived from custom-
                    ary international law. The 2012 Judgment of the Court is undoubtedly
                    relevant to that dispute in that it determines the maritime boundary
                    between the Parties and, consequently, which of the Parties possesses sov-
                    ereign rights under customary international law in the maritime areas
                    with which the present case is concerned. In the present case, however,
                    Nicaragua asks the Court to adjudge and declare that Colombia has
                    breached “its obligation not to violate Nicaragua’s maritime zones as
                    delimited in paragraph 251 of the Court[’s] Judgment of 19 November
                    2012 as well as Nicaragua’s sovereign rights and jurisdiction in these
                    zones” and “that, consequently, Colombia has the obligation to wipe out
                    the legal and material consequences of its internationally wrongful acts,
                    and make full reparation for the harm caused by those acts” (see para-

                    42




6 CIJ1092.indb 80                                                                                      15/02/17 08:34

                    42 	        sovereign rights and maritime spaces (judgment)

                    graph 12 above). Nicaragua does not seek to enforce the 2012 Judgment
                    as such. The Court is not, therefore, called upon to consider the respec-
                    tive roles accorded to the Meeting of Consultation of Ministers of For-
                    eign Affairs (by Article L of the Pact of Bogotá), the Security Council (by
                    Article 94, paragraph 2, of the Charter) and the Court.

                        110. Colombia’s fifth preliminary objection must therefore be rejected.
                    

                                                             *
                                                         *       *

                        111. For these reasons,
                        The Court,
                        (1) (a) Unanimously,
                      Rejects the first preliminary objection raised by the Republic of
                    Colombia ;
                            (b) By fifteen votes to one,
                       Rejects the second preliminary objection raised by the Republic of
                    Colombia in so far as it concerns the existence of a dispute regarding the
                    alleged violations by Colombia of Nicaragua’s rights in the maritime
                    zones which, according to Nicaragua, the Court declared in its 2012 Judg-
                    ment appertain to Nicaragua ;
                        in favour : President Abraham ; Vice-­President Yusuf ; Judges Owada,
                          Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                          Gaja, ­Sebutinde, Bhandari, Robinson, Gevorgian ; Judge ad hoc Daudet ;

                        against : Judge ad hoc Caron ;
                            (c) Unanimously,
                       Upholds the second preliminary objection raised by the Republic of
                    Colombia in so far as it concerns the existence of a dispute regarding
                    alleged violations by Colombia of its obligation not to use force or
                    threaten to use force ;
                            (d) By fifteen votes to one,
                      Rejects the third preliminary objection raised by the Republic of
                    Colombia ;
                        in favour : President Abraham ; Vice-­President Yusuf ; Judges Owada,
                          Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                          Gaja, ­Sebutinde, Bhandari, Robinson, Gevorgian ; Judge ad hoc Daudet ;

                        against : Judge ad hoc Caron ;



                    43




6 CIJ1092.indb 82                                                                                    15/02/17 08:34

                    43 	      sovereign rights and maritime spaces (judgment)

                           (e) Unanimously,
                       Finds that there is no ground to rule upon the fourth preliminary objec-
                    tion raised by the Republic of Colombia ;
                           (f) By fifteen votes to one,
                      Rejects the fifth preliminary objection raised by the Republic of
                    Colombia ;
                      in favour : President Abraham ; Vice-­President Yusuf ; Judges Owada,
                        Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                        Gaja, Sebutinde, Robinson, Gevorgian ; Judges ad hoc Daudet, Caron ;

                      against : Judge Bhandari ;
                      (2) By fourteen votes to two,
                      Finds that it has jurisdiction, on the basis of Article XXXI of the Pact of
                    Bogotá, to adjudicate upon the dispute between the Republic of Nicaragua
                    and the Republic of Colombia referred to in subparagraph 1 (b) above.
                      in favour : President Abraham ; Vice-­President Yusuf ; Judges Owada,
                        Tomka, Bennouna, Cançado Trindade, Greenwood, Xue, Donoghue,
                        Gaja, Sebutinde, Robinson, Gevorgian ; Judge ad hoc Daudet ;

                      against : Judge Bhandari ; Judge ad hoc Caron.

                      Done in English and in French, the English text being authoritative, at
                    the Peace Palace, The Hague, this seventeenth day of March, two thousand
                    and sixteen, in three copies, one of which will be placed in the archives of
                    the Court and the others transmitted to the Government of the Republic of
                    Nicaragua and the Government of the Republic of Colombia, respectively.

                                                                (Signed) Ronny Abraham,
                                                                            President.
                                                               (Signed) Philippe Couvreur,
                                                                              Registrar.



                      Judge Cançado Trindade appends a separate opinion to the ­Judgment
                    of the Court ; Judge Bhandari appends a declaration to the Judgment
                    of the Court ; Judge ad hoc Caron appends a dissenting opinion to the
                    Judgment of the Court.

                                                                             (Initialled) R.A.
                                                                            (Initialled) Ph.C.



                    44




6 CIJ1092.indb 84                                                                                   15/02/17 08:34

